EXECUTION COPY
 








U.S. $150,000,000
 
CREDIT AGREEMENT
 
Dated as of August 15, 2011
 
Among
 
EVEREST REINSURANCE HOLDINGS, INC.
as Borrower
 
and
 
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Syndication Agent


and
 
DEUTSCHE BANK SECURITIES INC.
AND
HSBC BANK USA, NATIONAL ASSOCIATION
as Documentation Agents


and
 
CITIBANK, N.A.
as Administrative Agent
 

 

 


CITIGROUP GLOBAL MARKETS INC.


as Sole Arranger and Sole Bookrunner

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
ARTICLE I

 
 
SECTION 1.01.  Certain Defined Terms
 1

 
 
SECTION 1.02.  Computation of Time Periods
 15

 
 
SECTION 1.03.  Accounting Terms
 16

 
 
ARTICLE II

 
 
SECTION 2.01.  The Advances and Letters of Credit
 16

 
 
SECTION 2.02.  Making the Advances
 16

 
 
SECTION 2.03.  Issuance of and Drawings and Reimbursement Under Letters of
 

  Credit 17

 
 
SECTION 2.04.  Fees
 19

 
 
SECTION 2.05.  Termination or Reduction of the Commitments
 20

 
 
SECTION 2.06.  Repayment of Advances and Letter of Credit Drawings
 20

 
 
SECTION 2.07.  Interest on Advances
 21

 
 
SECTION 2.08.  Interest Rate Determination
 22

 
 
SECTION 2.09.  Optional Conversion of Advances
 23

 
 
SECTION 2.10.  Optional Prepayments of Advances
 23

 
 
SECTION 2.11.  Increased Costs
 23

 
 
SECTION 2.12.  Illegality
 25

 
 
SECTION 2.13.  Payments and Computations
 25

 
 
SECTION 2.14.  Taxes
 26

 
 
SECTION 2.15.  Sharing of Payments, Etc.
 27

 
 
SECTION 2.16.  Evidence of Debt
 28

 
 
SECTION 2.17.  Use of Proceeds
 28

 

 
i
 
 
-ii-



 
SECTION 2.18.  Replacement of Lenders
 28

 
 
SECTION 2.19.  Defaulting Lenders
 29

 
 
SECTION 2.20.  Extension of Termination Date
 31

 
 
ARTICLE III

 
 
SECTION 3.01.  Conditions Precedent to Effectiveness of Section 2.01
 32

 
 
SECTION 3.02.  Conditions Precedent to Each Borrowing and Issuance.
 33

 
 
SECTION 3.03.  Determinations Under Section 3.01
 34

 
 
ARTICLE IV

 
 
SECTION 4.01.  Representations and Warranties of the Borrower
 34

 
 
ARTICLE V

 
 
SECTION 5.01.  Affirmative Covenants
 36

 
 
SECTION 5.02.  Negative Covenants
 40

 
 
SECTION 5.03.  Financial Covenants
 43

 
 
ARTICLE VI

 
 
SECTION 6.01.  Events of Default
 44

 
 
SECTION 6.02.  Actions in Respect of the Letters of Credit upon Default or
 

  Termination 46

 
 
 
ARTICLE VII

 
 
SECTION 7.01.  Appointment and Authority
 47

 
 
SECTION 7.02.  Rights as a Lender
 47

 
 
SECTION 7.03.  Exculpatory Provisions
 47

 
 
SECTION 7.04.  Reliance by Agent
 48

 
 
SECTION 7.05.  Indemnification
 48

 
 
SECTION 7.06.  Delegation of Duties
 49

 

 
ii
 
 
-iii-



 
SECTION 7.07.  Resignation of Agent
 49

 
 
SECTION 7.08.  Non-Reliance on Agent and Other Lenders.
 50

 
 
SECTION 7.09.  Other Agents.
 50

 
 
ARTICLE VIII

 
 
SECTION 8.01.  Amendments, Etc.
 50

 
 
SECTION 8.02.  Notices, Etc.
 51

 
 
SECTION 8.03.  No Waiver; Remedies
 52

 
 
SECTION 8.04.  Costs and Expenses
 52

 
 
SECTION 8.05.  Right of Set-off
 53

 
 
SECTION 8.06.  Binding Effect
 54

 
 
SECTION 8.07.  Assignments and Participations
 54

 
 
SECTION 8.08.  Confidentiality
 57

 
 
SECTION 8.09.  Governing Law
 58

 
 
SECTION 8.10.  Execution in Counterparts
 58

 
 
SECTION 8.11.  Jurisdiction, Etc.
 58

 
 
SECTION 8.12.  No Liability of the Issuing Banks
 58

 
 
SECTION 8.13.  Patriot Act Notice
 59

 
 
SECTION 8.14.  No Fiduciary Duties
 59

 
 
SECTION 8.15.  Waiver of Jury Trial
 60



 
iii
 
 
-iv-



Schedules
 
Schedule I - List of Applicable Lending Offices
 
Schedule 3.01(b) - Disclosed Litigation
 
Schedule 4.01(j) - Licenses
 
Schedule 5.02(a) - Existing Liens
 
Exhibits
 
Exhibit A    -       Form of Note
 
Exhibit B    -       Form of Notice of Borrowing
 
Exhibit C    -       Form of Assignment and Assumption
 
Exhibit D    -       Form of Opinion of Counsel for the Borrower
 


 
iv

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT
 
Dated as of August 15, 2011
 
 
EVEREST REINSURANCE HOLDINGS, INC., a Delaware corporation (the “Borrower”), the
banks, financial institutions and other institutional lenders (the “Initial
Lenders”) and issuers of letters of credit (“Initial Issuing Banks”) listed on
Schedule I hereto, and CITIBANK, N.A. (“Citibank”), as administrative agent (the
“Agent”) for the Lenders (as hereinafter defined), agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
 
“Advance” means an advance by a Lender to the Borrower as part of a Borrowing
and refers to a Base Rate Advance or a Eurodollar Rate Advance (each of which
shall be a “Type” of Advance).
 
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person.  For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.
 
“Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank at its office at 1615 Brett Road, Building #3, New Castle,
Delaware  19720, Account No. 36852248, Attention:  Bank Loan Syndications.
 
“Anniversary Date” has the meaning specified in Section 2.20(a).
 
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
 
“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:


Public Debt Rating
S&P/Moody’s
Applicable Margin for
Eurodollar Rate Advances
Applicable Margin for
Base Rate Advances
Level 1
A+ / A1 or above
 
1.000%
 
0.000%

 
 
 

--------------------------------------------------------------------------------

 
 


Level 2
A / A2
 
1.125%
 
0.125%
Level 3
A- / A3
 
1.250%
 
0.250%
Level 4
BBB+ / Baa1
 
1.500%
 
0.500%
Level 5
BBB / Baa2 or below
 
1.750%
 
0.750%

 

 
“Applicable Percentage” means, as of any date a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:


Public Debt Rating
S&P/Moody’s
Applicable
Percentage
Level 1
A+ / A1 or above
 
0.125%
Level 2
A / A2
 
0.150%
Level 3
A- / A3
 
0.200%
Level 4
BBB+ / Baa1
 
0.250%
Level 5
BBB / Baa2 or below
 
0.30%



“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 8.07), and accepted by the Agent, in substantially the form
of Exhibit C or any other form approved by the Agent.
 
“Assuming Lender” has the meaning specified in Section 2.20(d).
 
“Assumption Agreement” has the meaning specified in Section 2.20(d).
 
“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
 
“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:
 
(a)           the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank’s base rate;
 
(b)           ½ of one percent per annum above the Federal Funds Rate; and
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           the British Bankers Association Interest Settlement Rate
applicable to Dollars for a period of one month (“One Month LIBOR”) plus 1.00%
(for the avoidance of doubt, the One Month LIBOR for any day shall be based on
the rate appearing on Reuters LIBOR01 Page (or other commercially available
source providing such quotations as designated by the Agent from time to time)
at approximately 11:00 a.m. London time on such day).
 
“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).
 
“Borrowing” means a borrowing consisting of simultaneous Advances of the same
Type made by each of the Lenders.
 
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market and banks are open for business in London.
 
“Cash Collateralize” means, in respect of an obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in US Dollars, at
a location and pursuant to documentation in form and substance satisfactory to
the Agent and each Issuing Bank (and “Cash Collateralization” has a
corresponding meaning).
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.
 
“Commitments” means the Revolving Credit Commitments and the Letter of Credit
Commitments.
 
“Communications” has the meaning specified in Section 8.02(d)(ii).
 
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
 
“Consolidated Indebtedness” shall mean, as of the last day of any fiscal
quarter, the aggregate (without duplication) of all Debt (whether or not
reflected on the Borrower’s or any Subsidiary’s balance sheet) of the Borrower
and its Subsidiaries, determined on a Consolidated basis in accordance with
GAAP, excluding (i) reimbursement obligations in respect of letters of credit
issued for the benefit of any Insurance Subsidiary or the Borrower in the
ordinary course of its business to support the payment of obligations arising
under insurance and reinsurance contracts and weather and similar swap
agreements, but only in each case to the extent such letters of credit (A) are
not drawn upon and (B) are collateralized by cash or cash equivalents and (ii)
the aggregate redemption value of all Trust Preferred Securities to the extent
such aggregate redemption value is equal to or less than fifteen percent (15%)
of Total Capitalization.
 
“Consolidated Net Worth” shall mean, as of any date of determination, the net
worth of the Borrower and its Subsidiaries as of such date, determined on a
consolidated basis in accordance with GAAP, but excluding any Disqualified
Capital Stock.
 
“Convert”, “Conversion” and “Converted” each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.
 
 
3

--------------------------------------------------------------------------------

 
 
 
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services, (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (f) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit, (g) the net termination
obligations of such Person in respect of Hedge Agreements, calculated as of any
date as if such agreement or arrangement were terminated as of such date,
(h) all Disqualified Capital Stock issued by such Person, with the amount of
Debt represented by such Disqualified Capital Stock being equal to the greater
of its voluntary or involuntary liquidation preference and its maximum fixed
repurchase price, but excluding accrued dividends, if any (for the purposes
hereof, the “maximum fixed repurchase price” of any Disqualified Capital Stock
that does not have a fixed repurchase price shall be calculated in accordance
with the terms of such Disqualified Capital Stock as if such Disqualified
Capital Stock were purchased on any date on which Debt shall be required to be
determined pursuant to this Agreement, and if such price is based upon, or
measured by, the fair market value of such Disqualified Capital Stock, such fair
market value shall be determined reasonably and in good faith by the board of
directors or other governing body of the issuer of such Disqualified Capital
Stock), (i) all Debt of others referred to in clauses (a) through (h) above or
clause (j) below and other payment obligations (collectively, “Guaranteed Debt”)
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (1) to pay
or purchase such Guaranteed Debt or to advance or supply funds for the payment
or purchase of such Guaranteed Debt, (2) to purchase, sell or lease (as lessee
or lessor) property, or to purchase or sell services, primarily for the purpose
of enabling the debtor to make payment of such Guaranteed Debt or to assure the
holder of such Guaranteed Debt against loss, (3) to supply funds to or in any
other manner invest in the debtor (including any agreement to pay for property
or services irrespective of whether such property is received or such services
are rendered) or (4) otherwise to assure a creditor against loss, and (j) all
Debt referred to in clauses (a) through (i) above (including Guaranteed Debt)
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
Debt.
 
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
 
“Defaulting Lender” means at any time, subject to Section 2.19(c), (i) any
Lender that has failed for three or more Business Days to comply with its
obligations under this Agreement to make an Advance, make a payment to an
Issuing Bank in respect of drawing under a Letter of Credit or make any other
payment due hereunder (each, a “funding obligation”), unless such Lender has
notified the Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
has not been satisfied (which conditions precedent, together with the applicable
default, if any, will be specifically identified in such writing), (ii) any
Lender that has notified the Agent, the Borrower or an Issuing Bank in writing,
or has stated publicly, that it does not intend to comply with its funding
obligations hereunder, unless such writing or statement states that such
position is based on such Lender’s determination that one or more conditions
precedent to funding cannot be satisfied (which conditions precedent, together
with the applicable default, if any, will be specifically
 
 
4

--------------------------------------------------------------------------------

 
 
identified in such writing or public statement), (iii) any Lender that has
defaulted on its funding obligations under other loan agreements or credit
agreements generally under which it has commitments to extend credit or that has
notified, or whose Parent Company has notified, the Agent or the Borrower in
writing, or has stated publicly, that it does not intend to comply with its
funding obligations under loan agreements or credit agreements generally, (iv)
any Lender that has, for three or more Business Days after written request of
the Agent or the Borrower, failed to confirm in writing to the Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender will cease to be a Defaulting Lender pursuant to this
clause (iv) upon the Agent’s and the Borrower’s receipt of such written
confirmation), or (v) any Lender with respect to which a Lender Insolvency Event
has occurred and is continuing with respect to such Lender or its Parent
Company; provided that a Lender Insolvency Event shall not be deemed to occur
with respect to a Lender or its Parent Company solely as a result of the
acquisition or maintenance of an ownership interest in such Lender or Parent
Company by a governmental authority or instrumentality thereof where such action
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.  Any determination by the Agent that a Lender
is a Defaulting Lender under any of clauses (i) through (v) above will be
conclusive and binding absent manifest error, and such Lender will be deemed to
be a Defaulting Lender (subject to Section 2.19(c)) upon notification of such
determination by the Agent to the Borrower, the Issuing Banks and the Lenders.
 
“Disclosed Litigation” has the meaning specified in Section 3.01(b).
 
“Disqualified Capital Stock” shall mean, with respect to any Person, any equity
interests of such Person that, by its terms (or by the terms of any security
into which it is convertible or for which it is exchangeable), or upon the
happening of any event or otherwise, (i) matures or is mandatorily redeemable or
subject to any mandatory repurchase requirement, pursuant to a sinking fund
obligation or otherwise, (ii) is redeemable or subject to any mandatory
repurchase requirement at the sole option of the holder thereof, or (iii) is
convertible into or exchangeable for (whether at the option of the issuer or the
holder thereof) (a) debt securities or (b) any equity interests referred to in
(i) or (ii) above, in each case under (i), (ii) or (iii) above at any time on or
prior to the first anniversary of the latest Termination Date; provided,
however, that only the portion of equity interests that so matures or is
mandatorily redeemable, is so redeemable at the option of the holder thereof, or
is so convertible or exchangeable on or prior to such date shall be deemed to be
Disqualified Capital Stock.
 
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.
 
“Effective Date” has the meaning specified in Section 3.01.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.07(b)(iii)).
 
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding,
 
 
5

--------------------------------------------------------------------------------

 
 
consent order or consent agreement relating in any way to any Environmental Law,
Environmental Permit or Hazardous Materials or arising from alleged injury or
threat of injury to health, safety or the environment, including, without
limitation, (a) by any governmental or regulatory authority for enforcement,
cleanup, removal, response, remedial or other actions or damages and (b) by any
governmental or regulatory authority or any third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.
 
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, health, safety or natural resources, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
 
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Code.
 
“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 303(k) of ERISA shall have been met with respect to any
Plan; (g) a determination is made that any Plan is in “at risk” status (within
the meaning of Section 303 of ERISA); or (h) the institution by the PBGC of
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, a Plan.
 
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
 
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” in its Administrative
Questionnaire delivered to the Agent, or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.
 
 
6

--------------------------------------------------------------------------------

 
 
“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum (rounded upward to the nearest whole multiple of 1/16 of
1% per annum) appearing on Reuters LIBOR01 Page (or any successor page) as the
London interbank offered rate for deposits in U.S. dollars at approximately
11:00 A.M. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period or, if for any
reason such rate is not available, the average (rounded upward to the nearest
whole multiple of 1/16 of 1% per annum, if such average is not such a multiple)
of the rate per annum at which deposits in U.S. dollars is offered by the
principal office of each of the Reference Banks in London, England to prime
banks in the London interbank market at 11:00 A.M. (London time) two Business
Days before the first day of such Interest Period in an amount substantially
equal to such Reference Bank’s Eurodollar Rate Advance comprising part of such
Borrowing to be outstanding during such Interest Period and for a period equal
to such Interest Period.  If the Reuters LIBOR01 Page (or any successor page) is
unavailable, the Eurodollar Rate for any Interest Period for each Eurodollar
Rate Advance comprising part of the same Borrowing shall be determined by the
Agent on the basis of applicable rates furnished to and received by the Agent
from the Reference Banks two Business Days before the first day of such Interest
Period, subject, however, to the provisions of Section 2.08.
 
“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).
 
“Eurodollar Rate Reserve Percentage”, as to any Lender and for any Interest
Period, means the reserve percentage applicable two Business Days before the
first day of such Interest Period under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) applicable to
such Lender with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.
 
“Events of Default” has the meaning specified in Section 6.01.
 
“Everest Re” means Everest Reinsurance Company, a Delaware corporation.
 
“Excluded Taxes” means, with respect to any Lender, the Agent, or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) Taxes imposed on or measured by its overall net income
(however denominated), and franchise Taxes imposed on it (in lieu of net income
Taxes), by the jurisdiction (or any political subdivision thereof) under the
laws of which such recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) any branch profits Taxes imposed by the United States of America,
(c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.18), any United States withholding Tax
that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party hereto (or designates a new lending office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a change in law) to comply with Section 2.14(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 2.14(a) or (e) and (d) any United States withholding tax imposed under
FATCA.
 
 
7

--------------------------------------------------------------------------------

 
 
“FATCA” means Sections 1471 though 1474 of the Code, and any regulations
promulgated thereunder and official interpretations thereof.
 
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that the United States of America, each State thereof
and the District of Columbia.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Ratable Share of the L/C
Obligations with respect to Letters of Credit issued by such Issuing Bank, other
than L/C Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.
 
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” has the meaning specified in Section 1.03.
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Group” shall mean Everest Re Group, Ltd., a corporation organized under the
laws of Bermuda.
 
“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
 
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Information” has the meaning specified in Section 8.08.
 
 
8

--------------------------------------------------------------------------------

 
 
“Information Memorandum” means the information memorandum dated July 15, 2011
used by the Agent in connection with the syndication of the Commitments.
 
“Insurance Code” shall mean, with respect to any Insurance Subsidiary, the
insurance code of any state where such Insurance Subsidiary is domiciled or
conducting business, as amended from time to time, and any successor statute,
together with all rules and regulations from time to time promulgated
thereunder.
 
“Insurance Regulatory Authority” shall mean, with respect to any Insurance
Subsidiary, the insurance department or similar governmental authority charged
with regulating insurance companies or insurance holding companies, in its
jurisdiction of domicile and, to the extent that it has regulatory authority
over such Insurance Subsidiary, in each other jurisdiction in which such
Insurance Subsidiary conducts business or is licensed to conduct business.
 
“Insurance Subsidiary” shall mean Everest Re and any other Subsidiary of the
Borrower the ability of which to pay dividends is regulated by an Insurance
Regulatory Authority or that is otherwise required to be regulated thereby in
accordance with the applicable law of its jurisdiction of domicile.
 
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below.  The duration of each such Interest Period shall be one,
two, three or six months, and subject to clause (c) of this definition, nine or
twelve months, as the Borrower may, upon notice received by the Agent not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period, select; provided, however, that:
 
(a)           the Borrower may not select any Interest Period that ends after
the latest Termination Date;
 
(b)           Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
 
(c)           in the case of any such Borrowing, the Borrower shall not be
entitled to select an Interest Period having duration of nine or twelve months
unless, by 2:00 P.M. (New York City time) on the third Business Day prior to the
first day of such Interest Period, each Lender notifies the Agent that such
Lender will be providing funding for such Borrowing with such Interest Period
(the failure of any Lender to so respond by such time being deemed for all
purposes of this Agreement as an objection by such Lender to the requested
duration of such Interest Period); provided that, if any or all of the Lenders
object to the requested duration of such Interest Period, the duration of the
Interest Period for such Borrowing shall be one, two, three or six months, as
specified by the Borrower in the applicable Notice of Borrowing as the desired
alternative to an Interest Period of nine or twelve months;
 
(d)           whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, however,
that, if such extension
 
 
9

--------------------------------------------------------------------------------

 
 
would cause the last day of such Interest Period to occur in the next following
calendar month, the last day of such Interest Period shall occur on the next
preceding Business Day; and
 
(e)           whenever the first day of any Interest Period occurs on a day of
an initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
 
“Issuance” with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit.
 
“Issuing Bank” means an Initial Issuing Bank, any Eligible Assignee to which a
portion of the Letter of Credit Commitment hereunder has been assigned pursuant
to Section 8.07 or any other Lender that agrees to become an Issuing Bank, so
long as such Eligible Assignee or other Lender expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as an Issuing Bank and notifies the
Agent of its Letter of Credit Commitment and Applicable Lending Office (which
information shall be recorded by the Agent in the Register), for so long as such
Initial Issuing Bank, Eligible Assignee or other Lender, as the case may be,
shall have a Letter of Credit Commitment.
 
“L/C Cash Collateral Account” means an interest bearing cash deposit account to
be established and maintained by the Agent, over which the Agent shall have sole
dominion and control, upon terms as may be satisfactory to the Agent.
 
“L/C Obligations” means, as of any date, the aggregate Available Amount of
outstanding Letters of Credit and Advances made by an Issuing Bank in accordance
with Section 2.03 that have not been funded by the Lenders.
 
“L/C Related Documents” has the meaning specified in Section 2.06(b)(i).
 
“Lender Insolvency Event” means that (a) a Lender or its Parent Company has
become the subject of a proceeding under any debtor relief law, or is generally
unable to pay its debts as they become due, or admits in writing its inability
to pay its debts as they become due, or makes a general assignment for the
benefit of its creditors, or (b) such Lender or its Parent Company is the
subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.
 
“Lenders” means each Initial Lender, each Issuing Bank, each Assuming Lender
that shall become a party hereto pursuant to Section 2.20 and each Person that
shall become a party hereto pursuant to Section 8.07.
 
“Letter of Credit” has the meaning specified in Section 2.01(b).
 
“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).
 
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Borrower and its
 
 
10

--------------------------------------------------------------------------------

 
 
Subsidiaries in (a) the amount set forth opposite the Issuing Bank’s name on
Schedule I hereto under the caption “Letter of Credit Commitment” or (b) in the
case of a Lender or an Eligible Assignee that becomes an Issuing Bank after the
date hereof, the amount set forth for such Issuing Bank in the Register
maintained by the Agent pursuant to Section 8.07(c) as such Issuing Bank’s
“Letter of Credit Commitment”, in each case as such amount may be reduced prior
to such time pursuant to Section 2.05.
 
“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks’ Letter of Credit Commitments at
such time and (b) the aggregate amount of the Revolving Credit Commitments, as
such amount may be reduced at or prior to such time pursuant to Section 2.05.
 
“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
 
“Loan Documents” means this Agreement, the Notes and each Letter of Credit
Agreement, together with all amendments, modifications and restatements thereof.
 
“Material Adverse Change” means any material adverse change in the business,
financial condition or operations of the Borrower and its Subsidiaries taken as
a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition or operations of the Borrower and its Subsidiaries taken as
a whole, (b) the ability of the Borrower to perform its payment and other
material obligations under this Agreement or any Note or (c) the rights and
remedies of the Agent or any Lender under this Agreement or any Note.
 
“Material Insurance Subsidiary” shall mean each of (i) Everest Re, (ii) Everest
National Insurance Company, (iii) at the relevant time of determination, any
other Insurance Subsidiary having (after the elimination of intercompany
accounts) (A) assets constituting at least ten percent (10%) of the aggregate
assets of all of the Borrower’s Insurance Subsidiaries, or (B) gross written
premiums for the four quarters most recently ended constituting at least ten
percent (10%) of the aggregate gross written premiums (without duplication) of
all of the Borrower’s Insurance Subsidiaries, in each case determined in
accordance with SAP as of the date of the statutory financial statements most
recently delivered under Section 5.01(i) prior to such time (or, with regard to
determinations at any time prior to the initial delivery of financial statements
under Section 5.01(i), as of the date of the most recent financial statements
referred to in Section 4.01(e)) and (iv) any Subsidiary that has one of the
foregoing as a Subsidiary.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
 
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have
 
 
11

--------------------------------------------------------------------------------

 
 
liability under Section 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.
 
“Net Income” means, with respect to any Person for any period, the net income
(or net loss), after extraordinary items, Taxes and all other items of expense
and income of such Person for such period, determined in accordance with GAAP.
 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all affected Lenders in
accordance with the terms of Section 8.01 and (ii) has been approved by the
Required Lenders.
 
“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.
 
“Non-Extending Lender” has the meaning specified in Section 2.20(b).
 
“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of the
Borrower to such Lender resulting from the Advances made by such Lender to the
Borrower.
 
“Notice Date” has the meaning specified in Section 2.20(b).
 
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
 
“Notice of Issuance” has the meaning specified in Section 2.03(a).
 
“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any Note.
 
“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, or if
such Lender does not have a bank holding company, then any corporation,
association, partnership or other business entity owning, beneficially or of
record, directly or indirectly, a majority of the Voting Stock of such Lender.
 
“Participant” has the meaning assigned to such term in Section 8.07(d).
 
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
 
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
 
“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been
commenced:  (a) Liens for Taxes, assessments and governmental charges or levies
to the extent not required to be paid under Section 5.01(b) hereof; (b) Liens
imposed by law, such as materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business securing obligations that are not overdue for a period of more than 30
days or that are being contested in good faith and by proper proceedings and as
to which appropriate reserves are
 
 
12

--------------------------------------------------------------------------------

 
 
being maintained; (c) pledges or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; and (d) easements, rights of way and other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes.
 
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
 
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
 
“Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
or, if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency.  For purposes of the foregoing,
(a) if only one of S&P and Moody’s shall have in effect a Public Debt Rating,
the Applicable Margin and the Applicable Percentage shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Percentage
will be set in accordance with Level 5 under the definition of “Applicable
Margin” or “Applicable Percentage”, as the case may be; (c) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level above the lower of such levels;
(d) if any rating established by S&P or Moody’s shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be.
 
“Qualifying Issuing Bank” means a financial institution that is included on the
“Bank List” maintained by the National Association of Insurance Commissioners
(“NAIC”) pursuant to the Purposes and Procedures Manual of the NAIC Securities
Valuation Office (or any replacement thereof or any similar list, or set of
eligibility standards, maintained by the NAIC for purposes of determining
whether banks are qualified to issue or confirm letters of credit for
reinsurance purposes).
 
“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Lender’s Revolving Credit Commitment at such time (or, if the Revolving
Credit Commitments shall have been terminated pursuant to Section 2.05 or 6.01,
such Lender’s Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the aggregate amount of all
Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination).
 
“Reference Banks” means Citibank, HSBC Bank USA, National Association and Wells
Fargo Bank, National Association.
 
“Register” has the meaning specified in Section 8.07(c).
 
 
13

--------------------------------------------------------------------------------

 
 
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
 
 “Reinsurance Agreement” means any agreement, contract, treaty, certificate or
other arrangement whereby any Insurance Subsidiary agrees to transfer, cede or
retrocede to another insurer to reinsure all or part of the liability assumed or
assets held by such Insurance Subsidiary under a policy or policies of insurance
issued by such Insurance Subsidiary or under a reinsurance agreement assumed by
such Insurance Subsidiary.
 
“Required Lenders” means at any time Lenders owed at least a majority in
interest of the then aggregate unpaid principal amount of the Advances and the
amount of the L/C Obligations, or, if no such principal amount is then
outstanding, Lenders having at least a majority in interest of the Revolving
Credit Commitments; provided that if any Lender shall be a Defaulting Lender at
such time, there shall be excluded from the determination of Required Lenders at
such time the Revolving Credit Commitments of such Defaulting Lender at such
time.
 
“Responsible Officer” means, with respect to the Borrower, the president, the
chief executive officer, the chief financial officer, any executive officer or
any other financial officer of the Borrower, and any other officer of similar
official thereof responsible for the administration of the obligations of the
Borrower in  respect of this Agreement.
 
“Revolving Credit Commitment” means as to any Lender (a) the amount set forth
opposite such Lender’s name on Schedule I hereto as such Lender’s “Revolving
Credit Commitment”, (b) if such Lender has become a Lender hereunder pursuant to
an Assumption Agreement, the amount set forth in such Assumption Agreement or
(c) if such Lender has entered into an Assignment and Assumption, the amount set
forth for such Lender in the Register maintained by the Agent pursuant to
Section 8.07(c), as such amount may be reduced pursuant to Section 2.05.
 
“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.
 
“SAP” means, with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the relevant Insurance Regulatory Authority
of its jurisdiction of domicile, consistently applies and maintained and in
conformity with those applied in the preparation of the financial statements
referred to in Section 4.01(e)(iii).
 
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
 
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time
 
 
14

--------------------------------------------------------------------------------

 
 
directly or indirectly owned or controlled by such Person, by such Person and
one or more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries.
 
“Tax” or “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto or arising from the non-payment thereof.
 
“Termination Date” means the earlier of August 15, 2014 and the date of
termination in whole of the Commitments pursuant to Section 2.05 or 6.01;
provided, however, that the Termination Date of any Lender that is a
Non-Extending Lender to any requested extension pursuant to Section 2.20 shall
be the Termination Date in effect immediately prior to the applicable Extension
Date for all purposes of this Agreement.
 
“Total Capitalization” shall mean, as of any date of determination, the sum of
(i) Consolidated Net Worth as of such date, (ii) Consolidated Indebtedness as of
such date (excluding, to the extent otherwise included, the Trust Preferred
Securities) and (iii) the aggregate redemption value of all Trust Preferred
Securities.
 
“Trust Preferred Securities” shall mean the 7.85% Trust Preferred Securities
issued by Everest Re Capital Trust, the 6.20% Trust Preferred Securities issued
by Everest Re Capital Trust II and any other preferred securities offered by a
special purpose business trust of which the Borrower or any of its respective
Subsidiaries is the grantor, the proceeds of which are or have been used
principally to purchase subordinated debentures issued by the Borrower or any
Subsidiary of the Borrower.
 
“Type” has the meaning specified in the definition of “Advance”.
 
“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit for the account
of the Borrower or its specified Subsidiaries in an amount equal to the excess
of (a) the amount of its Letter of Credit Commitment over (b) the aggregate
Available Amount of all Letters of Credit issued by such Issuing Bank.
 
“Unused Commitment” means, with respect to each Lender at any time, (a) such
Lender’s Revolving Credit Commitment at such time minus (b) the sum of (i) the
aggregate principal amount of all Advances made by such Lender (in its capacity
as a Lender) and outstanding at such time, plus (ii) such Lender’s Ratable Share
of (A) the aggregate Available Amount of all the Letters of Credit outstanding
at such time and (B) the aggregate principal amount of all Advances made by each
Issuing Bank pursuant to Section 2.03(c) that have not been ratably funded by
such Lender and outstanding at such time.
 
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
 
SECTION 1.02.  Computation of Time Periods.  In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from”  means “from and including” and the words “to” and “until” each
mean “to but excluding”.
 
 
15

--------------------------------------------------------------------------------

 
 
SECTION 1.03.  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e)(i) (“GAAP”) (or, to the extent such
terms apply solely to any Insurance Subsidiary or it otherwise expressly
required, in accordance with SAP).
 
ARTICLE II
 
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
 
SECTION 2.01.  The Advances and Letters of Credit.  (a)  The Advances.  Each
Lender severally agrees, on the terms and conditions hereinafter set forth, to
make Advances to the Borrower from time to time on any Business Day during the
period from the Effective Date until the Termination Date applicable to such
Lender in an amount not to exceed such Lender’s Unused Commitment.  Each
Borrowing shall be in an amount not less than $3,000,000 or an integral multiple
of $1,000,000 in excess thereof and shall consist of Advances of the same Type
made on the same day by the Lenders ratably according to their respective
Revolving Credit Commitments.  Within the limits of each Lender’s Revolving
Credit Commitment, the Borrower may borrow under this Section 2.01(a), prepay
pursuant to Section 2.10 and reborrow under this Section 2.01(a).
 
(b)           Letters of Credit.  Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, in reliance upon the agreements of the other
Lenders set forth in this Agreement, to issue letters of credit (each, a “Letter
of Credit”) for the account of the Borrower and its Subsidiaries from time to
time on any Business Day during the period from the Effective Date until 30 days
before the latest Termination Date in an aggregate Available Amount (i) for all
Letters of Credit issued by each Issuing Bank not to exceed at any time the
lesser of (x) the Letter of Credit Facility at such time and (y) such Issuing
Bank’s Letter of Credit Commitment at such time and (ii) for each such Letter of
Credit not to exceed an amount equal to the Unused Commitments of the Lenders
for which the applicable Termination Date is later than the expiration date of
such Letter of Credit at such time.  No Letter of Credit shall have an
expiration date (including all rights of the Borrower or the beneficiary to
require renewal) later than the earlier of (A) one year after the date of
issuance thereof, provided that any Letter of Credit which provides for
automatic one-year extensions(s) of such expiration date shall be deemed to
comply with the foregoing requirement if the applicable Issuing Bank has the
unconditional right to prevent any such automatic extension from taking place
(and such Issuing Bank shall prevent any such automatic extension from taking
place at any time the conditions set forth in Section 3.02 are not satisfied, as
notified to such Issuing Bank by any Lender in writing prior to such extension)
and (B) the first anniversary of the latest Termination Date.  Within the limits
referred to above, the Borrower may from time to time request the Issuance of
Letters of Credit under this Section 2.01(b).  Each letter of credit listed on
Schedule 2.01(b) shall be deemed to constitute a Letter of Credit issued
hereunder, and each Lender that is an issuer of such a Letter of Credit shall,
for purposes of Section 2.03, be deemed to be an Issuing Bank for each such
letter of credit, provided than any renewal or replacement of any such letter of
credit shall be issued by an Issuing Bank pursuant to the terms of this
Agreement.
 
SECTION 2.02.  Making the Advances.  (a)  Except as otherwise provided in
Section 2.03(c), each Borrowing shall be made on notice, given not later than
(x) 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Advances or (y) 11:00 A.M. (New York City time) on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by the
Borrower to the Agent, which shall give to each Lender prompt notice thereof by
telecopier.  Each such notice of a Borrowing (a “Notice of Borrowing”) shall be
by telephone, confirmed immediately in writing, or telecopier in substantially
the form of Exhibit B hereto, specifying therein the requested (i) date of such
 
16

--------------------------------------------------------------------------------

 
 
Borrowing, (ii) Type of Advances comprising such Borrowing, (iii) aggregate
amount of such Borrowing, and (iv) in the case of a Borrowing consisting of
Eurodollar Rate Advances, initial Interest Period for each such Advance.  Each
Lender shall, before 1:00 P.M. (New York City time) on the date of such
Borrowing, make available for the account of its Applicable Lending Office to
the Agent at the Agent’s Account, in same day funds, such Lender’s ratable
portion of such Borrowing.  After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the Borrower at the Agent’s address referred
to in Section 8.02.
 
(b)           Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $3,000,000 or if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurodollar Rate Advances
may not be outstanding as part of more than ten separate Borrowings.
 
(c)           Each Notice of Borrowing shall be irrevocable and binding on the
Borrower.  In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (excluding loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.
 
(d)           Unless the Agent shall have received notice from a Lender prior to
the time of any Borrowing that such Lender will not make available to the Agent
such Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount.  If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to the Advances comprising such Borrowing and (ii) in the
case of such Lender, the Federal Funds Rate.  If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement.
 
(e)           The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.
 
SECTION 2.03.  Issuance of and Drawings and Reimbursement Under Letters of
Credit.  (a)  Request for Issuance.  (i) Each Letter of Credit shall be issued
upon notice, given not later than 11:00 A.M. (New York City time) on the fifth
Business Day prior to the date of the proposed Issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by the
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof.  Each such notice by the Borrower of Issuance of a Letter of
Credit (a “Notice of Issuance”) shall be by telecopier or telephone, confirmed
immediately in writing, specifying therein the requested (A) date of such
Issuance (which shall be a Business Day), (B) Available Amount of such Letter of
Credit,
 
17

--------------------------------------------------------------------------------

 
 
(C) expiration date of such Letter of Credit, (D) name and address of the
beneficiary of such Letter of Credit and (E) form of such Letter of Credit, such
Letter of Credit shall be issued pursuant to such application and agreement for
letter of credit as such Issuing Bank and the Borrower shall agree for use in
connection with such requested Letter of Credit (a “Letter of Credit
Agreement”).  If the requested form of such Letter of Credit is acceptable to
such Issuing Bank in its reasonable discretion (it being understood that any
such form shall have only explicit documentary conditions to draw and shall not
include discretionary conditions), such Issuing Bank will, upon fulfillment of
the applicable conditions set forth in Section 3.02, make such Letter of Credit
available to the Borrower at its office referred to in Section 8.02 or as
otherwise agreed with the Borrower in connection with such Issuance.  In the
event and to the extent that the provisions of any Letter of Credit Agreement
shall conflict with this Agreement, the provisions of this Agreement shall
govern.
 
(b)           Participations.  By the Issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing or decreasing the amount thereof) and
without any further action on the part of the applicable Issuing Bank or the
Lenders, such Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Ratable Share of the Available Amount of such Letter of
Credit.  The Borrower hereby agrees to each such participation.  In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Agent, for the account of such Issuing
Bank, such Lender’s Ratable Share of each drawing made under a Letter of Credit
funded by such Issuing Bank and not reimbursed by the Borrower on the date made,
or of any reimbursement payment required to be refunded to the Borrower for any
reason, which amount will be advanced, and deemed to be an Advance to the
Borrower hereunder, regardless of the satisfaction of the conditions set forth
in Section 3.02.  Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender further acknowledges and agrees that its participation
in each Letter of Credit will be automatically adjusted to reflect such Lender’s
Ratable Share of the Available Amount of such Letter of Credit at each time such
Lender’s Revolving Credit Commitment is changed pursuant to an assignment in
accordance with Section 8.07 or otherwise pursuant to this Agreement.
 
(c)           Drawing and Reimbursement.  The payment by an Issuing Bank of a
draft drawn under any Letter of Credit which is not reimbursed by the Borrower
or reimbursed by the application of funds on deposit in the L/C Cash Collateral
Account (in the case of a Letter of Credit that is drawn after the latest stated
Termination Date) on the date made shall constitute for all purposes of this
Agreement the making by any such Issuing Bank of an Advance, which shall be a
Base Rate Advance, in the amount of such draft, without regard to whether the
making of such an Advance would exceed such Issuing Bank’s Unused Commitment and
whether or not the Revolving Credit Commitments have terminated.  Each Issuing
Bank shall give prompt notice of each drawing under any Letter of Credit issued
by it to the Borrower and the Agent.  Upon written demand by such Issuing Bank,
with a copy of such demand to the Agent and the Borrower, each Lender shall pay
to the Agent such Lender’s Ratable Share of such outstanding Advance pursuant to
Section 2.03(b).  Each Lender acknowledges and agrees that its obligation to
make Advances pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever.  Promptly after receipt thereof, the Agent shall transfer such funds
to such Issuing Bank.  Each Lender agrees to fund its Ratable Share of an
outstanding Advance on (i) the Business Day on which demand therefor is made by
such Issuing Bank,
 
18

--------------------------------------------------------------------------------

 
 
provided that notice of such demand is given not later than 11:00 A.M. (New York
City time) on such Business Day, or (ii) the first Business Day next succeeding
such demand if notice of such demand is given after such time.  If and to the
extent that any Lender shall not have so made the amount of such Advance
available to the Agent, such Lender agrees to pay to the Agent forthwith on
demand such amount together with interest thereon, for each day from the date of
demand by any such Issuing Bank until the date such amount is paid to the Agent,
at the Federal Funds Rate for its account or the account of such Issuing Bank,
as applicable.  If such Lender shall pay to the Agent such amount for the
account of any such Issuing Bank on any Business Day, such amount so paid in
respect of principal shall constitute an Advance made by such Lender on such
Business Day for purposes of this Agreement, and the outstanding principal
amount of the Advance made by such Issuing Bank shall be reduced by such amount
on such Business Day.
 
(d)           Letter of Credit Reports.  Each Issuing Bank shall furnish (A) to
the Agent and each Lender (with a copy to the Borrower) on the first Business
Day of each month a written report summarizing Issuance and expiration dates of
Letters of Credit issued by such Issuing Bank during the preceding month and
drawings during such month under all Letters of Credit and (B) to the Agent and
each Lender (with a copy to the Borrower) on the first Business Day of each
calendar quarter a written report setting forth the average daily aggregate
Available Amount during the preceding calendar quarter of all Letters of Credit
issued by such Issuing Bank.
 
(e)           Failure to Make Advances.  The failure of any Lender to make the
Advance to be made by it on the date specified in Section 2.03(c) shall not
relieve any other Lender of its obligation hereunder to make its Advance on such
date, but no Lender shall be responsible for the failure of any other Lender to
make the Advance to be made by such other Lender on such date.
 
(f)           Failure of Issuing Bank to be a Qualifying Issuing Bank.  If at
any time any Issuing Bank ceases to be a Qualifying Issuing Bank, then (a) at
the request of the Borrower, such Issuing Bank shall cause one of its Affiliates
if any such Affiliate is then a Qualifying Issuing Bank, to be substituted as
the Issuing Bank as promptly as practicable thereafter with respect to all
subsequent Letters of Credit issued pursuant to this Agreement and (b) if none
of such Issuing Bank’s Affiliates is a Qualifying Issuing Bank, such Issuing
Bank shall cooperate with the Borrower’s efforts to find a substitute Qualifying
Issuing Bank to assume such Issuing Bank’s Letter of Credit Commitment.  With
respect to any Letter of Credit outstanding at the time a substitute Qualifying
Issuing Bank becomes an Issuing Bank hereunder, the applicable Issuing Bank
shall use reasonable commercial efforts to assist the Borrower in replacing such
existing Letter of Credit with a letter of credit issued by the new Issuing
Bank.
 
SECTION 2.04.  Fees.  (a)  Commitment Fee.  The Borrower agrees to pay to the
Agent for the account of each Lender a commitment fee on the aggregate amount of
such Lender’s Unused Commitment from the date hereof in the case of each Initial
Lender and from the effective date specified in the Assumption Agreement or the
Assignment and Assumption pursuant to which it became a Lender in the case of
each other Lender until the Termination Date applicable to such Lender at a rate
per annum equal to the Applicable Percentage in effect from time to time,
payable in arrears quarterly on the last day of each March, June, September and
December, commencing September 30, 2011, and on the Termination Date applicable
to such Lender, provided that no Defaulting Lender shall be entitled to receive
any commitment fee for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay such fee that otherwise
would have been required to have been paid to that Defaulting Lender).
 
(b)           Letter of Credit Fees.  (i)  The Borrower shall pay to the Agent
for the account of each Lender a commission on such Lender’s Ratable Share of
the average daily aggregate Available
 
 
19

--------------------------------------------------------------------------------

 
 
Amount of all Letters of Credit issued for the account of the Borrower and
outstanding from time to time at a rate per annum equal to the Applicable Margin
for Eurodollar Rate Advances in effect from time to time during such calendar
quarter, payable in arrears quarterly on the last day of each March, June,
September and December, commencing with the quarter ended September 30, 2011,
and on the later of the Termination Date applicable to such Lender and the date
on which all Letters of Credit have expired or have been terminated; provided
that the Applicable Margin shall be 2% above the Applicable Margin in effect
upon the occurrence and during the continuation of an Event of Default if the
Borrower is required to pay default interest pursuant to Section 2.07(b);
provided, further, that (i) to the extent that all or a portion of the Fronting
Exposure in respect of any Defaulting Lender is reallocated to the
Non-Defaulting Lenders pursuant to Section 2.19(a), such fees that would have
accrued for the benefit of such Defaulting Lender will instead accrue for the
benefit of and be payable to such Non-Defaulting Lenders, pro rata in accordance
with their respective Revolving Credit Commitments, and (ii) to the extent that
all or any portion of such Fronting Exposure cannot be so reallocated, such fees
will instead accrue for the benefit of and be payable to the respective Issuing
Banks ratably according to the outstanding Letters of Credit issued by each
Issuing Bank.
 
(ii)           The Borrower shall pay to each Issuing Bank, for its own account,
a fronting fee equal to a rate per annum agreed in writing between the Borrower
and the applicable Issuing Bank on the Available Amount of each Letter of Credit
issued by such Issuing Bank, payable in arrears quarterly on the last day of
each March, June, September and December, commencing September 30, 2011, and on
the later of the Termination Date applicable to such Issuing Bank and the date
on which all Letters of Credit have expired or have been terminated, and such
other commissions, issuance fees, transfer fees and other fees and charges in
connection with the Issuance or administration of each Letter of Credit as the
Borrower and such Issuing Bank shall agree.
 
(c)           Agent’s Fees.  The Borrower shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Borrower and
the Agent.
 
SECTION 2.05.  Termination or Reduction of the Commitments.  The Borrower shall
have the right, upon at least three Business Days’ notice to the Agent, to
terminate in whole or permanently reduce ratably in part the Unused Commitments
or the Unissued Letter of Credit Commitments of the Lenders, provided that each
partial reduction shall be in the aggregate amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof.
 
SECTION 2.06.  Repayment of Advances and Letter of Credit
Drawings.  (a)  Advances.  The Borrower shall repay to the Agent for the ratable
account of each Lender on the Termination Date applicable to such Lender the
aggregate principal amount of the Advances made by such Lender and then
outstanding.  The Borrower shall repay to the Agent for the ratable account of
each Lender on demand the aggregate principal amount of the Advances made
pursuant to Section 2.03(c) after the Termination Date applicable to such
Lender.
 
(b)           Letter of Credit Drawings.  The obligations of the Borrower under
any Letter of Credit Agreement and any other agreement or instrument relating to
any Letter of Credit issued for the account of the Borrower shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by the
Borrower is without prejudice to, and does not constitute a waiver of, any
rights the Borrower might have or might acquire as a result of the payment by
any Lender of any draft or the reimbursement by the Borrower thereof):
 
 
 
20

--------------------------------------------------------------------------------

 
 
(i)           any lack of validity or enforceability of this Agreement, any
Note, any Letter of Credit Agreement, any Letter of Credit or any other
agreement or instrument relating thereto (all of the foregoing being,
collectively, the “L/C Related Documents”);
 
(ii)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Borrower in respect of any
L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;
 
(iii)           the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction, other than defense of payment;
 
(iv)           any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
 
(v)           payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
 
(vi)           any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the L/C Related
Documents; or
 
(vii)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor.
 
SECTION 2.07.  Interest on Advances.  (a)  Scheduled Interest.  The Borrower
shall pay interest on the unpaid principal amount of each Advance made to it and
owing to each Lender from the date of such Advance until such principal amount
shall be paid in full, at the following rates per annum:
 
(i)           Base Rate Advances.  During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (x) the Base
Rate in effect from time to time plus (y) the Applicable Margin in effect from
time to time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.
 
(ii)           Eurodollar Rate Advances.  During such periods as such Advance is
a Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.
 
(b)           Default Interest.  Upon the occurrence and during the continuance
of an Event of Default, the Agent shall at the request, or may with the consent,
of the Required Lenders, require the Borrower to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Advance owing to
 
 
21

--------------------------------------------------------------------------------

 
 
each Lender, payable in arrears on the dates referred to in clause (a)(i) or
(a)(ii) above, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on such Advance pursuant to clause (a)(i) or
(a)(ii) above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount (to the extent that such other amount is not being
contested in good faith) payable hereunder that is not paid when due, from the
date such amount shall be due until such amount shall be paid in full, payable
in arrears on the date such amount shall be paid in full and on demand, at a
rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above;
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.
 
SECTION 2.08.  Interest Rate Determination.  (a)  Each Reference Bank agrees, if
requested by the Agent, to furnish to the Agent timely information for the
purpose of determining each Eurodollar Rate.  If any one or more of the
Reference Banks shall not furnish such timely information to the Agent for the
purpose of determining any such interest rate, the Agent shall determine such
interest rate on the basis of timely information furnished by the remaining
Reference Banks.  The Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Agent for purposes of
Section 2.07(a)(i) or (ii), and the rate, if any, furnished by each Reference
Bank for the purpose of determining the interest rate under Section 2.07(a)(ii).
 
(b)           If, with respect to any Eurodollar Rate Advances, the Required
Lenders notify the Agent that (i) they are unable to obtain matching deposits in
the London inter-bank market at or about 11:00 A.M. (London time) on the second
Business Day before the making of a Borrowing in sufficient amounts to fund
their respective Advances as a part of such Borrowing during its Interest Period
or (ii) the Eurodollar Rate for any Interest Period for such Advances will not
adequately reflect the cost to such Required Lenders of making, funding or
maintaining their respective Eurodollar Rate Advances for such Interest Period,
the Agent shall forthwith so notify the Borrower and the Lenders, whereupon
(A) the Borrower will, on the last day of the then existing Interest Period
therefor, either (x) prepay such Advances or (y) Convert such Advances into Base
Rate Advances and (B) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist.
 
(c)           If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify the Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
continue as Eurodollar Rate Advances having an Interest Period of one month.
 
(d)           On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $3,000,000, such Advances shall
automatically Convert into Base Rate Advances.
 
(e)           Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, be Converted into Base Rate Advances
and (ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.
 
(f)           If Reuters LIBOR01 Page is unavailable and fewer than two
Reference Banks furnish timely information to the Agent for determining the
Eurodollar Rate for any Eurodollar Rate Advances after the Agent has requested
such information,
 
 
 
22

--------------------------------------------------------------------------------

 
 
(i)           the Agent shall forthwith notify the Borrower and the Lenders that
the interest rate cannot be determined for such Eurodollar Rate Advances,
 
(ii)           each such Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance (or if such
Advance is then a Base Rate Advance, will continue as a Base Rate Advance), and
 
(iii)           the obligation of the Lenders to make Eurodollar Rate Advances
or to Convert Advances into Eurodollar Rate Advances shall be suspended until
the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.
 
SECTION 2.09.  Optional Conversion of Advances.  The Borrower may on any
Business Day, upon notice given to the Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
or a portion of the Advances of one Type comprising the same Borrowing into
Advances of the other Type; provided, however, that any Conversion of Eurodollar
Rate Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurodollar Rate Advances (unless the Borrower shall pay
any compensation owing with respect thereto under Section 8.04(c)), any
Conversion of Base Rate Advances into Eurodollar Rate Advances shall be in an
amount not less than the minimum amount specified in Section 2.02(b) and no
Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(b).  Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Advances to be Converted, and (iii) if such Conversion is into
Eurodollar Rate Advances, the duration of the initial Interest Period for each
such Advance.  Each notice of Conversion shall be irrevocable and binding on the
Borrower.
 
SECTION 2.10.  Optional Prepayments of Advances.  The Borrower may, upon notice
at least two Business Days’ prior to the date of such prepayment, in the case of
Eurodollar Rate Advances, and not later than 11:00 A.M. (New York City time) on
the date of such prepayment, in the case of Base Rate Advances, to the Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrower shall, prepay the outstanding principal
amount of the Advances comprising part of the same Borrowing in whole or ratably
in part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment of
Advances shall be in an aggregate principal amount of not less than $3,000,000
or an integral multiple of $1,000,000 in excess thereof and (y) in the event of
any such prepayment of a Eurodollar Rate Advance, the Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to
Section 8.04(c).
 
SECTION 2.11.  Increased Costs.  (a)  If, due to either (i) the introduction of
or any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), in either case enacted or adopted after the date hereof, there
shall be any increase in the cost to any Lender of agreeing to make or making,
funding or maintaining Eurodollar Rate Advances or of agreeing to issue or of
issuing or maintaining or participating in Letters of Credit (excluding for
purposes of this Section 2.11(a) any such increased costs resulting from (i)
Taxes and Other Taxes which are covered by Section 2.14, (ii) changes in the
basis of taxation of overall net income or overall gross income by the United
States or by the foreign jurisdiction or state under the laws of which such
Lender is organized or has its Applicable Lending Office or any political
subdivision thereof and (iii) FATCA), then the Borrower shall from time to time,
upon demand by such Lender by delivery of a certificate as described below (with
a copy of such demand and certificate to the Agent), pay to the Agent for the
account of such
 
 
23

--------------------------------------------------------------------------------

 
 
Lender additional amounts sufficient to compensate such Lender for such
increased cost; provided, however, that before making any such demand, each
Lender agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to designate a different Applicable Lending
Office if the making of such designation would avoid the need for, or reduce the
amount of, such increased cost and would not, in the reasonable judgment of such
Lender, be otherwise disadvantageous to such Lender.  A certificate (x) stating
that such increased cost has been allocated to such Lender’s obligations under
this Agreement on a reasonable basis and (y) as to the amount of such increased
cost, submitted to the Borrower and the Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.
 
(b)           If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in either case
enacted or adopted after the date hereof, affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to lend or to issue or
participate in Letters of Credit hereunder and other commitments of such type or
the Issuance or maintenance of or participation in the Letters of Credit (or
similar contingent obligations), then, upon demand by such Lender by delivery of
a certificate as described below (with a copy of such demand and certificate to
the Agent), the Borrower shall pay to the Agent for the account of such Lender,
from time to time as specified by such Lender, additional amounts sufficient to
compensate such Lender or such corporation in the light of such circumstances,
to the extent that such Lender reasonably determines such increase in capital to
be allocable to the existence of such Lender’s commitment to lend or to issue or
participate in Letters of Credit hereunder or to the Issuance or maintenance of
or participation in any Letters of Credit; provided, however, that before making
any such demand, each Lender agrees to use reasonable efforts (consistent with
its internal policy and legal and regulatory restrictions) to designate a
different Applicable Lending Office if the making of such designation would
avoid the need for, or reduce the amount of, such increased capital and would
not, in the reasonable judgment of such Lender, be otherwise disadvantageous to
such Lender.  A certificate (x) stating that such increased capital has been
allocated to such Lender’s obligations under this Agreement on a reasonable
basis and (y) as to such amounts submitted to the Borrower and the Agent by such
Lender shall be conclusive and binding for all purposes, absent manifest error.
 
(c)           For the avoidance of doubt, for the purposes of this Section 2.11,
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith
shall be deemed to be a change in law regardless of the date enacted, adopted,
issued, promulgated or implemented.
 
(d)           Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to clause (a) or (b) this Section shall not
constitute a waiver of such Lender’s or Issuing Bank’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or Issuing Bank pursuant to this Section for any increased costs incurred
or reductions suffered more than six months prior to the date that such Lender
or Issuing Bank, as the case may be, notifies the Borrower of the change in law
giving rise to such increased costs or reductions and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
change in law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).
 
(e)           Each Lender that is subject to reserve requirements of the Board
of Governors of the Federal Reserve System (or any successor) may require the
Borrower to pay, contemporaneously with each payment of interest on the
Eurodollar Rate Advances additional interest on the related Eurodollar Rate
Advances of such Lender at the rate per annum equal to the excess of (i) (A) the
applicable
 
 
24

--------------------------------------------------------------------------------

 
 
Eurodollar Rate divided by (B) one minus the Eurodollar Rate Reserve Percentage
over (ii) the rate specified in clause (i)(A).  Any Lender wishing to require
payment of such additional interest (x) shall so notify the Agent and the
Borrower, in which case such additional interest on the Eurodollar Rate Advances
of such Lender shall be payable to such Lender at the place indicated in such
notice with respect to each Interest Period commencing at least five Business
Days after the giving of such notice and (y) shall notify the Agent and the
Borrower at least five Business Days prior to each date on which interest is
payable on the amount then due it under this Section 2.11(e). If a Lender fails
to give notice five Business Days prior to the relevant interest payment date,
such additional interest shall be due and payable five Business Days from
receipt of such notice.
 
SECTION 2.12.  Illegality.  Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation, in each case after
the date hereof, makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for any Lender or its Eurodollar Lending
Office to perform its obligations hereunder to make Eurodollar Rate Advances or
to fund or maintain Eurodollar Rate Advances hereunder, (a) each Eurodollar Rate
Advance will automatically, upon such demand be Converted into a Base Rate
Advance and (b) the obligation of the Lenders to make Eurodollar Rate Advances
or to Convert Advances into Eurodollar Rate Advances shall be suspended until
the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.
 
SECTION 2.13.  Payments and Computations.  (a)  The Borrower shall make each
payment hereunder, irrespective of any right of counterclaim or set-off, not
later than 11:00 A.M. (New York City time) on the day when due in U.S. Dollars
to the Agent at the Agent’s Account in same day funds.  The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest, fees or commissions ratably (other than amounts payable
pursuant to Section 2.04(b)(ii), 2.04(c), 2.11, 2.14 or 8.04(c)) to the Lenders
for the account of their respective Applicable Lending Offices, and like funds
relating to the payment of any other amount payable to any Lender to such Lender
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement.  Upon any Assuming Lender becoming
a Lender hereunder as a result of an extension of the Termination Date pursuant
to Section 2.20, and upon the Agent’s receipt of such Lender’s Assumption
Agreement and recording of the information contained therein in the Register,
from and after the applicable Extension Date the Agent shall make all payments
hereunder and under any Notes issued in connection therewith in respect of the
interest assumed thereby to the Assuming Lender.  Upon its acceptance of an
Assignment and Assumption and recording of the information contained therein in
the Register pursuant to Section 8.07(c), from and after the effective date
specified in such Assignment and Assumption, the Agent shall make all payments
hereunder and under the Notes in respect of the interest assigned thereby to the
Lender assignee thereunder, and the parties to such Assignment and Assumption
shall make all appropriate adjustments in such payments for periods prior to
such effective date directly between themselves.
 
(b)           The Borrower hereby authorizes each Lender, if and to the extent
payment owed to such Lender is not made when due hereunder or under the Note
held by such Lender, to charge from time to time against any or all of the
Borrower’s accounts with such Lender any amount so due.
 
(c)           All computations of interest based on the Base Rate shall be made
by the Agent on the basis of a year of 365 or 366 days, as the case may be, and
all computations of interest based on the Eurodollar Rate or the Federal Funds
Rate and of fees and Letter of Credit commissions shall be made by the Agent on
the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable.  Each determination by the
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.
 
 
 
25

--------------------------------------------------------------------------------

 
 
(d)           Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.
 
(e)           Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Lenders hereunder that the
Borrower will not make such payment in full, the Agent may assume that the
Borrower has made such payment in full to the Agent on such date and the Agent
may, in reliance upon such assumption, cause to be distributed to each Lender on
such due date an amount equal to the amount then due such Lender.  If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.
 
SECTION 2.14.  Taxes.  (a)  Any and all payments by the Borrower to or for the
account of any Lender or the Agent hereunder or under the Notes or any other
documents to be delivered hereunder shall be made, in accordance with
Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all Indemnified Taxes.  If the
Borrower shall be required by law to deduct any Indemnified Taxes from or in
respect of any sum payable hereunder or under any Note or any other documents to
be delivered hereunder to any Lender or the Agent, (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.14) such Lender or the Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.
 
(b)           In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)           The Borrower shall indemnify each Lender and the Agent for and
hold it harmless against the full amount of Indemnified Taxes or Other Taxes
(including, without limitation, Indemnified Taxes or Other Taxes of any kind
imposed or asserted by any jurisdiction on amounts payable under this
Section 2.14) imposed on or paid by such Lender or the Agent (as the case may
be) and any liability (including penalties, interest and expenses) arising
therefrom or with respect thereto.  This indemnification shall be made within 30
days from the date such Lender or the Agent (as the case may be) makes written
demand therefor.
 
(d)           As soon as practicable after the date of any payment of
Indemnified Taxes or Other Taxes, the Borrower shall furnish to the Agent, at
its address referred to in Section 8.02, the original or a certified copy of a
receipt evidencing such payment to the extent such a receipt is issued therefor,
or other written proof of payment thereof that is reasonably satisfactory to the
Agent.  For purposes of this subsection (d) and subsection (e), the terms
“United States” and “United States person” shall have the meanings specified in
section 7701 of the Code.
 
(e)           (i)           Each Foreign Lender, on or prior to the date of its
execution and delivery of this Agreement in the case of each Initial Lender and
on the date of the Assignment and Assumption pursuant to which it becomes a
Lender in the case of each other Lender, and from time to time thereafter as
reasonably requested in writing by the Borrower (but only so long as such Lender
remains lawfully
 
 
26

--------------------------------------------------------------------------------

 
 
able to do so), shall provide each of the Agent and the Borrower with the number
of original copies requested by the recipient of any required forms, certifying
that such Lender is exempt from or entitled to a reduced rate of United States
withholding Tax on payments pursuant to this Agreement or the Notes (including
Internal Revenue Service Forms W-8BEN or W-8ECI, as appropriate, or any
successor or other form prescribed by the Internal Revenue Service, or, in the
case of a Foreign Lender claiming exemption from U.S. federal withholding Tax
under section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest,” both a Form W-8BEN and a certificate to the effect that
such Foreign Lender is not (1) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower within
the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code).
 
(ii)           If a payment made to a Lender would be subject to United States
federal withholding tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower, at the time or times prescribed by law and at such time
or times reasonably requested in writing by the Borrower, such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested in writing by the Borrower as may be necessary for the Borrower to
comply with its obligations under FATCA, to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  For purposes of this Section
2.14(e)(ii) FATCA shall include any Treasury regulations or interpretations
thereof.
 
(f)           Any Lender claiming any additional amounts payable pursuant to
this Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
 
(g)           If the Agent, a Lender or any Issuing Bank determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Agent, such Lender or Issuing Bank, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Agent, such Lender or Issuing Bank, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Agent, such Lender or
Issuing Bank in the event the Agent, such Lender or Issuing Bank is required to
repay such refund to such Governmental Authority.  This paragraph shall not be
construed to require the Agent, any Lender or Issuing Bank to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
 
SECTION 2.15.  Sharing of Payments, Etc.  If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than (x) as payment
of an Advance made by an Issuing Bank pursuant to the first sentence of Section
2.03(c) or (y) pursuant to Section 2.11, 2.14 or 8.04(c)) in excess of its
Ratable Share of payments on account of the Advances obtained by all the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Advances owing to them as shall be
 
 
27

--------------------------------------------------------------------------------

 
 
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered.  The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.15 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.
 
SECTION 2.16.  Evidence of Debt.  (a)  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances.  The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
the Borrower shall promptly execute and deliver to such Lender a Note payable to
the order of such Lender in a principal amount up to the Revolving Credit
Commitment of such Lender.
 
(b)           The Register maintained by the Agent pursuant to Section 8.07(c)
shall include a control account, and a subsidiary account for each Lender, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Borrowing made hereunder, the Type of Advances comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Assumption delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and (iv)
the amount of any sum received by the Agent from the Borrower hereunder and each
Lender’s share thereof.
 
(c)           Entries made in good faith by the Agent in the Register pursuant
to subsection (b) above, and by each Lender in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement, absent manifest error;
provided, however, that the failure of the Agent or such Lender to make an
entry, or any finding that an entry is incorrect, in the Register or such
account or accounts shall not limit or otherwise affect the obligations of the
Borrower under this Agreement.
 
SECTION 2.17.  Use of Proceeds.  The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) solely for general
corporate purposes of the Borrower and its Subsidiaries.
 
SECTION 2.18.  Replacement of Lenders.  If any Lender requests compensation
under Section 2.11(a) or (b), or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.14, or if any Lender is a Defaulting Lender or
a Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Agent, require such Lender to assign, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 8.07), all of its interests, rights and
obligations under this Agreement and any Notes held by such Lender to an
Eligible
 
 
28

--------------------------------------------------------------------------------

 
 
Assignee that shall assume such obligations, provided that (i) in the case of
any such assignment resulting from a claim for compensation under Section
2.11(a) or (b) or payments required to be made pursuant to Section 2.14, such
assignment will result in a reduction in such compensation or payments
thereafter; and (ii) such assignment does not conflict with applicable law.
 
A Lender shall not be required to make any such assignment if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment cease to apply.
 
SECTION 2.19.  Defaulting Lenders.  (a)  If a Lender becomes, and during the
period it remains, a Defaulting Lender, the following provisions shall apply:
 
(i)           so long as no Default has occurred and is continuing, such
Defaulting Lender’s Ratable Share of the L/C Obligations will, subject to the
limitation in the proviso below, automatically be reallocated (effective on the
day such Lender becomes a Defaulting Lender) among the Non-Defaulting Lenders
pro rata in accordance with their respective Revolving Credit Commitments, so
that the L/C Obligations are 100% risk participated among the Non-Defaulting
Lenders; provided that (A) the sum of each Non-Defaulting Lender’s aggregate
principal amount of Advances and allocated share of the L/C Obligations may not
in any event exceed the Revolving Credit Commitment of such Non-Defaulting
Lender as in effect at the time of such reallocation and (B) neither such
reallocation nor any payment by a Non-Defaulting Lender pursuant thereto will
constitute a waiver or release of any claim the Borrower, the Agent, any Issuing
Bank or any other Lender may have against such Defaulting Lender or cause such
Defaulting Lender to be a Non-Defaulting Lender;
 
(ii)           to the extent that any portion (the “unreallocated portion”) of
the Defaulting Lender’s share of the L/C Obligations cannot be so reallocated,
whether by reason of the proviso in clause (i) above or otherwise, the Borrower
will, not later than five Business Days after demand by the Agent (at the
direction of an Issuing Bank), (A) Cash Collateralize the obligations of the
Borrower in respect of such L/C Obligations in an amount at least equal to the
aggregate amount of the unreallocated portion of such L/C Obligations or (B)
make other arrangements satisfactory to the Agent and each Issuing Bank, as the
case may be, in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender;
 
(iii)           in addition to the Borrower’s rights under Section 2.05, the
Borrower may terminate the unused amount of the Commitment of any Lender that is
a Defaulting Lender upon not less than three Business Days’ prior notice to the
Agent (which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.19(a)(iv) will apply to all amounts thereafter paid by
the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (x) no Event of Default shall have occurred and be continuing, and
(y) such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Agent, any Issuing Bank or any Lender may have against such
Defaulting Lender; and
 
(iv)           any amount paid by the Borrower or otherwise received by the
Agent for the account of a Defaulting Lender under this Agreement (whether on
account of principal, interest, fees, indemnity payments or other amounts) will
not be paid or distributed to such Defaulting Lender, but will instead be
retained by the Agent in a segregated non-interest bearing account until
(subject to Section 2.19(c)) the termination of the Revolving Credit Commitments
and payment in full of all obligations of the Borrower hereunder and will be
applied by the Agent, to the fullest extent permitted by law, to the making of
payments from time to time in the following
 
 
29

--------------------------------------------------------------------------------

 
order of priority:  first to the payment of any amounts owing by such Defaulting
Lender to the Agent under this Agreement, second to the payment of any amounts
owing by such Defaulting Lender to an Issuing Bank (pro rata as to the
respective amounts owing to each of them) under this Agreement, third, as the
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Agent, fourth, if so
determined by the Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
Cash Collateralize the Issuing Banks’ future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.19(a)(ii), fifth, to the payment of
post-default interest and then current interest due and payable to the Lenders
hereunder other than Defaulting Lenders, ratably among them in accordance with
the amounts of such interest then due and payable to them, sixth to the payment
of fees then due and payable to the Non-Defaulting Lenders hereunder, ratably
among them in accordance with the amounts of such fees then due and payable to
them, seventh to pay principal then due and payable to the Non-Defaulting
Lenders hereunder ratably in accordance with the amounts thereof then due and
payable to them, eighth to the ratable payment of other amounts then due and
payable to the Non-Defaulting Lenders, and ninth after the termination of the
Revolving Credit Commitments and payment in full of all obligations of the
Borrower hereunder, to pay amounts owing under this Agreement to such Defaulting
Lender or as a court of competent jurisdiction may otherwise direct.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
cash collateral pursuant to this Section 2.19 shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
 
(b)           No Revolving Credit Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this Section
2.19, performance by the Borrower of its obligations shall not be excused or
otherwise modified as a result of the operation of this Section 2.19.  The
rights and remedies against a Defaulting Lender under this Section 2.19 are in
addition to any other rights and remedies which the Borrower, the Agent, any
Issuing Bank or any Lender may have against such Defaulting Lender.
 
(c)           If the Borrower and the Agent agree in writing in their reasonable
determination that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any cash
collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Advances of the other Lenders or take such other actions
as the Agent may determine to be necessary to cause the Advances to be funded
and held on a pro rata basis by the Lenders in accordance with their Ratable
Shares, whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender having been a Defaulting Lender.
 
(d)           In the event the Borrower terminates the unused Commitment of any
Defaulting Lender pursuant to Section 2.19(a)(iii), the Borrower may thereafter
increase the aggregate Commitments by an amount equal to the amount of such
terminated unused Commitment, provided there exists no Default at the time of
such increase.  To achieve the full amount of a requested increase, the Borrower
may invite to participate therein any or all existing Lenders and, subject to
the approval of the Agent and each Issuing Bank (which approvals shall not be
unreasonably withheld), one or more additional Eligible
 
 
30

--------------------------------------------------------------------------------

 
 
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Agent.  On the effective date of any such
increase, the Borrower acknowledges that, in order to reallocate any Loans
outstanding on such date, it may be necessary to pay any additional amounts
required pursuant to Section 8.04(c) to the extent necessary to keep the
outstanding Loans ratable with any revised Ratable Shares arising from any
nonratable increase in the Commitments under this Section.
 
SECTION 2.20.  Extension of Termination Date.  (a)        Requests for
Extension.  The Borrower may, by notice to the Agent (who shall promptly notify
the Lenders) not earlier than 45 days and not later than 35 days prior to any
single anniversary of the Effective Date (the “Anniversary Date”), request that
each Lender extend such Lender’s Termination Date for an additional one year
from the Termination Date then in effect.
 
(b)           Lender Elections to Extend.  Each Lender, acting in its sole and
individual discretion, shall, by notice to the Agent given not earlier than 30
days prior to the Anniversary Date and not later than the date (the “Notice
Date”) that is 20 days prior to the Anniversary Date, advise the Agent whether
or not such Lender agrees to such extension (and each Lender that determines not
to so extend its Termination Date (a “Non-Extending Lender”) shall notify the
Agent of such fact promptly after such determination (but in any event no later
than the Notice Date) and any Lender that does not so advise the Agent on or
before the Notice Date shall be deemed to be a Non-Extending Lender).  The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.
 
(c)           Notification by Agent.  The Agent shall notify the Borrower of
each Lender’s determination under this Section no later than the date 15 days
prior to the Anniversary Date (or, if such date is not a Business Day, on the
next preceding Business Day).
 
(d)           Additional Commitment Lenders.  The Borrower shall have the right
on or before the Anniversary Date to replace each Non-Extending Lender with, and
add as “Lenders” under this Agreement in place thereof, one or more Eligible
Assignees (each, an “Assuming Lender”) with the approval of the Agent (which
approval shall not be unreasonably withheld), each of which Assuming Lenders
shall have entered into an agreement in form and substance satisfactory to the
Borrower and the Agent (an “Assumption Agreement”) pursuant to which such
Assuming Lender shall, effective as of the Anniversary Date, undertake a
Commitment (and, if any such Assuming Lender is already a Lender, its Commitment
shall be in addition to such Lender’s Commitment hereunder on such date).
 
(e)           Minimum Extension Requirement.  If (and only if) the total of the
Commitments of the Lenders that have agreed so to extend their Termination Date
and the additional Commitments of the Assuming Lenders shall be more than 50% of
the aggregate amount of the Commitments in effect immediately prior to the
Anniversary Date, then, effective as of the Anniversary Date, the Termination
Date of each Extending Lender and of each Assuming Lender shall be extended to
the date falling one year after the Termination Date then in effect (except
that, if such date is not a Business Day, such Termination Date as so extended
shall be the next preceding Business Day) and each Assuming Lender shall
thereupon become a “Lender” for all purposes of this Agreement.
 
(f)           Conditions to Effectiveness of Extensions.  Notwithstanding the
foregoing, the extension of the Termination Date pursuant to this Section shall
not be effective with respect to any Lender unless, on the Notice Date and on
the Anniversary Date:
 
(x)  no Default shall have occurred and be continuing on such date and after
giving effect to such extension; and
 
 
31

--------------------------------------------------------------------------------

 
 
(y)  the representations and warranties contained in Section 4.01 are correct on
and as of such date, before and after giving effect to such extension, as though
made on and as of such date (except to the extent any such representation or
warranty is expressly made as of a specific date, in which case such
representation or warranty shall be correct in all material respects as of such
date).
 
ARTICLE III
 
 
CONDITIONS TO EFFECTIVENESS AND LENDING
 
SECTION 3.01.  Conditions Precedent to Effectiveness of Section
2.01.  Section 2.01 of this Agreement shall become effective on and as of the
first date (the “Effective Date”) on which the following conditions precedent
have been satisfied:
 
(a)           There shall have occurred no Material Adverse Change since
December 31, 2010.
 
(b)           There shall exist no action, suit, investigation, litigation or
proceeding affecting the Borrower or any of its Subsidiaries pending or, to the
Borrower’s knowledge, threatened before any court, governmental agency or
arbitrator that (i) would be reasonably likely to have a Material Adverse Effect
other than the matters described on Schedule 3.01(b) hereto (the “Disclosed
Litigation”) or (ii) purports to affect the legality, validity or enforceability
of this Agreement or any Note or the consummation of the transactions
contemplated hereby, and there shall have been no adverse change in the status,
or financial effect on the Borrower or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 3.01(b) hereto.
 
(c)           All governmental and third party consents and approvals necessary
in connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.
 
(d)           The Borrower shall have paid all accrued fees and expenses of the
Agent and the Lenders (including the accrued fees and expenses of counsel to the
Agent).
 
(e)           On the Effective Date, the following statements shall be true and
the Agent shall have received for the account of each Lender a certificate
signed by a duly authorized officer of the Borrower, dated the Effective Date,
stating that:
 
(i)           The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date (except to the extent any such
representation or warranty is expressly made as of a specific date, in which
case such representation or warranty shall be correct in all material respects
as of such date), and
 
(ii)           No event has occurred and is continuing that constitutes a
Default.
 
(f)           The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Notes) in sufficient copies for each Lender:
 
 
32

--------------------------------------------------------------------------------

 
 
(i)           The Notes to the order of the Lenders to the extent requested by
any Lender pursuant to Section 2.16.
 
(ii)           Certified copies of the resolutions of the Board of Directors of
the Borrower approving this Agreement and the Notes, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to this Agreement and the Notes.
 
(iii)           A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the Notes and the other documents
to be delivered hereunder.
 
(iv)           A favorable opinion of Mayer Brown LLP, special New York counsel
for the Borrower, substantially in the form of Exhibit D-1 hereto, a favorable
opinion of in-house counsel for the Borrower, substantially in the form of
Exhibit D-2 hereto and as to such other matters as any Lender through the Agent
may reasonably request.
 
(v)           A favorable opinion of Shearman & Sterling LLP, counsel for the
Agent, in form and substance satisfactory to the Agent.
 
(g)           The Borrower shall have terminated the commitments of the lenders
and repaid or prepaid all of the obligations under, the Credit Agreement dated
as of August 23, 2006 among the Borrower, the lenders parties thereto and
Citibank, N.A., as administrative agent, and each of the Lenders that is a party
to such credit facility hereby waives, upon execution of this Agreement, any
notice required by said Credit Agreement relating to the termination of
commitments thereunder.
 
SECTION 3.02.  Conditions Precedent to Each Borrowing and Issuance.  The
obligation of each Lender to make an Advance (other than an Advance made by any
Issuing Bank or any Lender pursuant to Section 2.03(c)) on the occasion of each
Borrowing and the obligation of each Issuing Bank to issue a Letter of Credit
shall be subject to the conditions precedent that the Effective Date shall have
occurred and on the date of such Borrowing or such Issuance (as the case may be)
the following statements shall be true (and each of the giving of the applicable
Notice of Borrowing or Notice of Issuance and the acceptance by the Borrower of
the proceeds of such Borrowing or such Issuance shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing
or such Issuance such statements are true):
 
(a)           the representations and warranties contained in Section 4.01
(other than the representations and warranties contained in Section 4.01(e)(ii)
and Section 4.01(f)(i)) are correct in all material respects on and as of such
date, before and after giving effect to such Borrowing or such Issuance and to
the application of the proceeds therefrom, as though made on and as of such date
(except to the extent any such representation or warranty is expressly made as
of a specific date, in which case such representation or warranty shall be
correct in all material respects as of such date), and
 
(b)           no event has occurred and is continuing, or would result from such
Borrowing or such Issuance or from the application of the proceeds therefrom,
that constitutes a Default.
 
In addition to the other conditions precedent herein set forth, if any Lender
becomes, and during the period it remains, a Defaulting Lender, no Issuing Bank
will be required to issue any Letter of Credit or to amend any outstanding
Letter of Credit to increase the face amount thereof, alter the drawing
 
 
33

--------------------------------------------------------------------------------

 
 
 
terms thereunder or extend the expiry date thereof, unless such Issuing Bank is
satisfied that any exposure that would result therefrom is eliminated or fully
covered by the Revolving Credit Commitments of the Non-Defaulting Lenders or by
Cash Collateralization or a combination thereof satisfactory to such Issuing
Bank.
 
SECTION 3.03.  Determinations Under Section 3.01.  For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto.  The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
SECTION 4.01.  Representations and Warranties of the Borrower.  The Borrower
represents and warrants as follows:
 
(a)           The Borrower is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.
 
(b)           The execution, delivery and performance by the Borrower of this
Agreement and the Notes to be delivered by it, and the consummation of the
transactions contemplated hereby, are within the Borrower’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) the Borrower’s charter or by-laws or (ii) law or any contractual
restriction binding on or affecting the Borrower.
 
(c)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the
Borrower of this Agreement or the Notes to be delivered by it.
 
(d)           This Agreement has been, and each of the Notes to be delivered by
it when delivered hereunder will have been, duly executed and delivered by the
Borrower.  This Agreement is, and each of the Notes when delivered hereunder
will be, the legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally or by
general equitable principles.
 
(e)           (i) The Consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2010, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the fiscal year
then ended, accompanied by an opinion of PricewaterhouseCoopers LLP, independent
public accountants, and the Consolidated balance sheet of the Borrower and its
Subsidiaries as at June 30, 2011, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the six months
then ended, duly certified by the chief financial officer of the Borrower,
copies of which have been furnished to each Lender, fairly present in all
material respects, subject, in the case of said
 
 
34

--------------------------------------------------------------------------------

 
 
balance sheet as at June 30, 2011, and said statements of income and cash flows
for the six months then ended, to year-end audit adjustments, the Consolidated
financial condition of the Borrower and its Subsidiaries as at such dates and
the Consolidated results of the operations of the Borrower and its Subsidiaries
for the periods ended on such dates, all in accordance with  generally accepted
accounting principles consistently applied.
 
(ii)  Since December 31, 2010, there has been no Material Adverse Change.
 
(iii)  The annual financial statements of each Insurance Subsidiary as at
December 31, 2010, and the quarterly financial statements of each Insurance
Subsidiary as at June 30, 2011, in each case as required to be flied with the
Insurance Regulatory Authority of the jurisdiction of domicile of such Insurance
Subsidiary, copies of which have been furnished to each Lender, fairly present
in all material respects, subject, in the case of said quarterly financial
statements as at June 30, 2011, to year-end audit adjustments, the financial
condition of such Insurance Subsidiary as at such dates and the results of
operations, changes in capital and surplus and cash flow of such Insurance
Subsidiary for the respective periods then ended.
 
(f)           There is no pending or, to the Borrower’s knowledge, threatened
action, suit, investigation, litigation or proceeding, including, without
limitation, any Environmental Action, affecting the Borrower or any of its
Subsidiaries before any court, governmental agency, Insurance Regulatory
Authority or arbitrator that (i) would be reasonably likely to have a Material
Adverse Effect (other than the Disclosed Litigation), and there has been no
adverse change in the status, or financial effect on the Borrower or any of its
Subsidiaries, of the Disclosed Litigation from that described on
Schedule 3.01(b) hereto or (ii) purports to affect the legality, validity or
enforceability of this Agreement or any Note or the consummation of the
transactions contemplated hereby.
 
(g)           The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.
 
(h)           The Borrower is not an “investment company”, or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.
 
(i)           The Information Memorandum and the other information, exhibits and
reports furnished by or on behalf of the Borrower to the Agent or any Lender in
connection with the negotiation and syndication of this Agreement or pursuant to
the terms of this Agreement, taken as a whole, did not contain any untrue
statement of a material fact or omitted to state a material fact necessary to
make the statements made therein, in light of the circumstances in which made,
not misleading.
 
(j)           Schedule 4.01(j) lists with respect to each Insurance Subsidiary,
as of the Effective Date, all of the jurisdictions in which such Insurance
Subsidiary holds licenses (including, without limitation, licenses or
certificates of authority from relevant Insurance Regulatory Authorities),
permits or authorizations to transact insurance and reinsurance business
(collectively, the “Licenses”), and indicates the type or types of insurance in
which each such Insurance Subsidiary is permitted to be engaged with respect to
each License therein listed.  (i) No such License is the subject of a proceeding
for suspension, revocation or limitation or any
 
 
35

--------------------------------------------------------------------------------

 
 
similar proceedings, (ii) there is no sustainable basis for such a suspension,
revocation or limitation, and (iii) no such suspension, revocation or limitation
is, to the Borrower’s knowledge, threatened by any relevant Insurance Regulatory
Authority, that, in each instance under (i), (ii) and (iii) above, would
individually or in the aggregate, have a Material Adverse Effect.  No Insurance
Subsidiary transacts any insurance business, directly or indirectly, in any
jurisdiction other than those listed on Schedule 4.01(j), where such business
requires any license, permit or other authorization of an Insurance Regulatory
Authority of such jurisdiction.
 
(k)           As of the Effective Date, except as set forth on Schedule F to the
financial statements  for the Insurance Subsidiaries for the fiscal year ending
December 31, 2010 or as provided for or disclosed on the interim GAAP financial
statements dated as of June 30, 2011, there are no material liabilities
outstanding as of the Effective Date under any Reinsurance Agreement to which
any Insurance Subsidiary is the ceding party.  Each Reinsurance Agreement to
which an Insurance Subsidiary is the ceding party and which is in effect on the
Effective Date is in full force and effect on the Effective Date.  Each
Reinsurance Agreement to which an Insurance Subsidiary is the ceding party and
which is in effect on the Effective Date is qualified as of the Effective Date
under all applicable law to receive the statutory credit assigned to such
Reinsurance Agreement in the relevant financial statements at the time prepared.
 
ARTICLE V
 
COVENANTS OF THE BORROWER
 
SECTION 5.01.  Affirmative Covenants.  So long as any Advance shall remain
unpaid, any Letter of Credit is outstanding or any Lender shall have any
Commitment hereunder, the Borrower will:
 
(a)           Compliance with Laws, Etc.  Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA, Environmental Laws and the Patriot Act.
 
(b)           Payment of Taxes, Etc.  Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all Taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such Tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained, unless
and until any Lien resulting therefrom attaches to its property and becomes
enforceable against its other creditors.
 
(c)           Maintenance of Insurance.  Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower or such Subsidiary operates;
provided, however, that the Borrower and its Subsidiaries may self-insure to the
same extent as other companies engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower or such Subsidiary
operates and to the extent consistent with prudent business practice.
 
 
36

--------------------------------------------------------------------------------

 
 
(d)           Preservation of Corporate Existence, Etc.  Preserve and maintain,
and cause each of its Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that the Borrower and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(b) and provided further that neither
the Borrower nor any of its Subsidiaries shall be required to preserve any right
or franchise if the Board of Directors of the Borrower or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower or such Subsidiary, as the case may be, and that
the loss thereof is not disadvantageous in any material respect to the Borrower,
such Subsidiary or the Lenders.
 
(e)           Visitation Rights.  At any reasonable time and from time to time,
permit the Agent or any of the Lenders or any agents or representatives thereof,
to examine and make copies of and abstracts from the records and books of
account of, and visit the properties of, the Borrower and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and any of its Subsidiaries with any of their officers or directors and with
their independent certified public accountants.
 
(f)           Keeping of Books.  Keep, and cause each of its Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Borrower and each such Subsidiary in accordance with generally accepted
accounting principles in effect from time to time.
 
(g)           Maintenance of Properties, Etc.  Maintain and preserve, and cause
each of its Subsidiaries to maintain and preserve, all of its properties that
are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.
 
(h)           Dividends.  Take all action necessary to cause its Subsidiaries to
make such dividends, distributions or other payments to the Borrower as shall be
necessary for the Borrower to make payments of the principal of and interest on
the Advances in accordance with the terms of this Agreement.  In the event the
approval of any governmental authority or other Person is required in order for
any such Subsidiary to make any such dividends, distributions or other payments
to the Borrower, or for the Borrower to make any such principal or interest
payments, the Borrower will forthwith exercise its best efforts and take all
actions permitted by law and necessary to obtain such approval.
 
(i)           Reporting Requirements.  Furnish to the Lenders:
 
(i)           GAAP Financial Statements.  (A) as soon as available and in any
event within 55 days after the end of each of the first three quarters of each
fiscal year of the Borrower, the Consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of such quarter and Consolidated statements of
income, stockholders’ equity and cash flows of the Borrower and its Subsidiaries
for the period commencing at the end of the previous fiscal year and ending with
the end of such quarter, duly certified (subject to year-end audit adjustments)
by the chief financial officer of the Borrower as having been prepared in
accordance with generally accepted accounting principles and certificates of the
chief financial officer of the Borrower as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03, provided that in the event of any
change in  generally accepted accounting principles used in the preparation of
such financial statements, the Borrower shall also provide, if necessary for the
determination of
 
 
37

--------------------------------------------------------------------------------

 
 
compliance with Section 5.03, a statement of reconciliation conforming such
financial statements to GAAP; and
 
(B)           as soon as available and in any event within 105 days after the
end of each fiscal year of the Borrower, a copy of the annual audit report for
such year for the Borrower and its Subsidiaries, containing the Consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such fiscal
year and Consolidated statements of statements of income, stockholders’ equity
and cash flows of the Borrower and its Subsidiaries for such fiscal year, in
each case accompanied by an opinion, without qualification as to going concern
or scope of audit, by PricewaterhouseCoopers LLP or other nationally recognized
independent public accountants and certificates of the chief financial officer
of the Borrower as to compliance with the terms of this Agreement and setting
forth in reasonable detail the calculations necessary to demonstrate compliance
with Section 5.03, provided that in the event of any change in generally
accepted accounting principles used in the preparation of such financial
statements, the Borrower shall also provide, if necessary for the determination
of compliance with Section 5.03, a statement of reconciliation conforming such
financial statements to GAAP;
 
(ii)           Statutory Financial Statements.  (A) as soon as available and in
any event within 55 days after the end of each of the first three quarters of
each fiscal year of each Insurance Subsidiary (or, in the case of Everest
Insurance Company of Canada, within 15 days after the required filing date), the
quarterly financial statements of each of its Insurance Subsidiaries as of the
end of such fiscal quarter and for that portion of the fiscal year then ended,
in the form filed with the relevant Insurance Regulatory Authority, prepared in
accordance with SAP;
 
(B)           as soon as available and in any event within 90 days after the end
of each fiscal year of each Insurance Subsidiary (or, in the case of Everest
Insurance Company of Canada, within 15 days after the required filing date), the
annual financial statements of each of its Insurance Subsidiaries as of the end
of such fiscal year and for the fiscal year then ended, in the form filed with
the relevant Insurance Regulatory Authority, prepared in accordance with SAP;
 
(C)           as soon as available and in any event within 135 days after the
end of each fiscal year, an unaudited consolidated balance sheet of the Borrower
and its Insurance Subsidiaries (other than Everest Insurance Company of Canada)
as of the end of such fiscal year and unaudited consolidated statements of
income, stockholders’ equity and cash flows for the Borrower and its Insurance
Subsidiaries (other than Everest Reinsurance Company of Canada) for the fiscal
year then ended, in each case setting forth comparative consolidated figures as
of the end of and for the preceding fiscal year, all prepared in accordance with
SAP applied on a basis consistent with that of the preceding year or containing
disclosure of the effect on the financial condition or results of operations of
any change in the application of accounting principles and practices during such
year; and
 
(D)           as soon as available and in any event within 165 days after the
end of each fiscal year (but only if and to the extent required by the
applicable Insurance Regulatory Authority with regard to any Insurance
Subsidiary), a certification by PricewaterhouseCoopers LLP or other nationally
recognized independent public accountants as to the annual financial statements
of each such Insurance Subsidiary as of the end of such fiscal year and for the
fiscal year then ended, together with a report
 
 
38

--------------------------------------------------------------------------------

 
 
thereon by such accountants that is not qualified as to going concern or scope
of audit and to the effect that such financial statements present fairly the
consolidated financial condition and results of operations of such Insurance
Subsidiary as of the date and for the period indicated in accordance with SAP
applied on a basis consistent with that of the preceding year or containing
disclosure of the effect on the financial condition or results of operations of
any change in the application of accounting principles and practices during such
year;
 
(iii)           as soon as possible and in any event within five days after the
occurrence of each Default continuing on the date of such statement, a statement
of a Responsible Officer of the Borrower setting forth details of such Default
and the action that the Borrower has taken and proposes to take with respect
thereto;
 
(iv)           promptly upon the sending, filing or receipt thereof, copies of
(A) all financial statements, reports, notices and proxy statements that the
Borrower or any of the Borrower’s Subsidiaries shall send or make available
generally to its shareholders, (B) all reports (other than earnings press
releases) on Form 10-Q, Form 10-K or Form 8-K (or their successor forms) or
registration statements and prospectuses (other than on Form S-8 or its
successor form) that the Borrower or any of the Borrower’s Subsidiaries shall
render to or file with the Securities and Exchange Commission, the National
Association of Securities Dealers, Inc. or any national securities exchange, (C)
all reports on Form A (or any successor form) that any Insurance Subsidiary
shall file with any Insurance Regulatory Authority, (D) all material reports on
examination or similar material reports, financial examination reports or market
conduct examination reports by the National Association of Insurance
Commissioners or any Insurance Regulatory Authority or other governmental
authority with respect to any Insurance Subsidiary’s insurance business, and (E)
all material filings made under applicable state insurance holding company acts
by the Borrower or any of its Subsidiaries, including, without limitation,
filings seeking approval of transactions with Affiliates;
 
(v)           promptly upon filing with the relevant Insurance Regulatory
Authority and in any event within 105 days after the end of each fiscal year
(or, in the case of Everest Insurance Company of Canada, within fifteen (15)
days of the required filing date), a copy of each Insurance Subsidiary’s
“Statement of Actuarial Opinion” (or equivalent information should the relevant
Insurance Regulatory Authority not require such a statement) as to the adequacy
of such Insurance Subsidiary’s loss reserves for such fiscal year, together with
a copy of its management discussion and analysis in connection therewith (but
only if and to the extent required by the applicable Insurance Regulatory
Authority with regard to such Insurance Subsidiary), each in the format
prescribed by the applicable insurance laws of such Insurance Subsidiary’s
jurisdiction of domicile;
 
(vi)           promptly after the commencement thereof, notice of all actions
and proceedings before any court, governmental agency or arbitrator affecting
the Borrower or any of its Subsidiaries of the type described in
Section 4.01(f); and
 
(vii)           as soon as possible and in any event within five days after the
receipt by the Borrower or any of its Subsidiaries from any Insurance Regulatory
Authority or other governmental authority of (A) any notice asserting any
failure by the Borrower or any of its Subsidiaries to be in compliance with
applicable law or that threatens the taking of any action against the Borrower
or such Subsidiary or sets forth circumstances that, if taken or adversely
determined, would have, or be reasonably likely to have, a Material Adverse
 
 
39

--------------------------------------------------------------------------------

 
 
Effect, or (B) any notice of any actual or threatened suspension, limitation or
revocation of, failure to renew, or imposition of any restraining order, escrow
or impoundment of funds in connection with, any license, permit, accreditation
or authorization of the Borrower or any of its Subsidiaries, where such action
would have, or be reasonably likely to have, a Material Adverse Effect;
 
(viii)           as soon as practicable after the occurrence of any decrease in
(A) the rating given by either S&P or Moody’s with respect to any Insurance
Subsidiary’s claims paying ability or financial strength rating or (B) the
rating given to any Insurance Subsidiary by A.M. Best Company;
 
(ix)           as soon as practicable after the occurrence of any actual changes
in any insurance statute or regulation governing the investment or dividend
practices of any Insurance Subsidiary that would be reasonably likely to have a
Material Adverse Effect;
 
(x)           as soon as practicable after the occurrence of any other matter or
event that has, or would be reasonably likely to have, a Material Adverse
Effect, together with a written statement of a Responsible Officer of the
Borrower setting forth the nature and period of existence thereof and the action
that the Borrower has taken and proposes to take with respect thereof;
 
(xi)           promptly, notice of (A) the occurrence of any material amendment
or modification (other than expiration) to any Reinsurance Agreement (whether
entered into before or after the Effective Date), including any such agreements
that are in a runoff mode on the date hereof, which amendment or modification
would be reasonably likely to have a Material Adverse Effect, or (B) the receipt
by the Borrower or any of its Subsidiaries of any written notice of any denial
of coverage or claim, litigation or arbitration with respect to any Reinsurance
Agreement to which it is a ceding party which would be reasonably likely to have
a Material Adverse Effect;
 
(xii)           promptly following the request from the Agent or the Required
Lenders (which request may only be made when an Event of Default has occurred
and is continuing), a report prepared by an independent actuarial consulting
firm of recognized professional standing reasonably satisfactory to the Agent or
the Required Lenders, as the case may be, reviewing the adequacy of reserves of
each Insurance Subsidiary determined in accordance with SAP, which firm shall be
provided access to or copies of all reserve analyses and valuations relating to
the insurance business of each Insurance Subsidiary in the possession of or
available to the Borrower or any of its Subsidiaries;
 
(xiii)           promptly, notice of any material change to the investment
policy for the Insurance Subsidiaries or the Borrower, including copies of such
changes; and
 
(xiv)           such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.
 
SECTION 5.02.  Negative Covenants.  So long as any Advance shall remain unpaid,
any Letter of Credit is outstanding or any Lender shall have any Commitment
hereunder, the Borrower will not:
 
(a)           Liens, Etc.  Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or
 
 
40

--------------------------------------------------------------------------------

 
 
hereafter acquired, or assign, or permit any of its Subsidiaries to assign, any
right to receive income, other than:
 
(i)           Permitted Liens;
 
(ii)           purchase money Liens upon or in any real property or personal
property acquired or held by the Borrower or any Subsidiary in the ordinary
course of business to secure the purchase price of such property or to secure
Debt incurred solely for the purpose of financing the acquisition of such
property (including any Liens placed on such assets within 90 days after such
acquisition), or Liens existing on such property at the time of its acquisition
(other than any such Liens created in contemplation of such acquisition that
were not incurred to finance the acquisition of such property) or extensions,
renewals or replacements of any of the foregoing for the same or a lesser
amount, provided, however, that no such Lien shall extend to or cover any
properties of any character other than the property being acquired, and no such
extension, renewal or replacement shall extend to or cover any properties not
theretofore subject to the Lien being extended, renewed or replaced, provided
further that the aggregate principal amount of the indebtedness secured by the
Liens referred to in this clause (ii) shall not exceed 5% of the value of the
total assets of the Borrower and its Subsidiaries at such time, determined on a
Consolidated basis as of the date of the financial statements most recently
delivered pursuant to Section 5.01(i) prior to such time;
 
(iii)           the Liens existing on the Effective Date and described on
Schedule 5.02(a) hereto;
 
(iv)           Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower; provided that such Liens were not
created in contemplation of such merger, consolidation or acquisition and do not
extend to any assets other than those of the Person so merged into or
consolidated with the Borrower or such Subsidiary or acquired by the Borrower or
such Subsidiary;
 
(v)           Liens in connection with pledges and deposits made pursuant to
statutory and regulatory requirements of Insurance Regulatory Authorities by an
Insurance Subsidiary in the ordinary course of its business, for the purpose of
securing regulatory capital or satisfying other financial responsibility
requirements;
 
(vi)           Liens upon cash and United States government and agency
securities and other investment assets of the Borrower and its Subsidiaries
securing (A) obligations incurred in connection with reverse repurchase
transactions and other similar investment management transactions, (B)
reinsurance transactions of such types and in such amounts as are customary for
companies similar to the Borrower in size and lines of business and that are
entered into by the Borrower and its Subsidiaries in the ordinary course of
business and (C) Hedge Agreements in an aggregate amount not to exceed
$350,000,000 at any time of such types and in such amounts as are customary for
companies similar to the Borrower in size and lines of business and that are
entered into by the Borrower and its Subsidiaries in the ordinary course of
business;
 
(vii)           any attachment or judgment Lien not constituting an Event of
Default under Section 6.01 that is being contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP;
 
 
41

--------------------------------------------------------------------------------

 
 
 
(viii)           Liens arising from the filing, for notice purposes only, of
financing statements in respect of true leases;
 
(ix)           Liens on marketable securities and cash or cash equivalents
securing letter of credit facilities in an aggregate amount not to exceed
$750,000,000 at any time;
 
(x)           Liens of financial institutions as collecting banks or with
respect to deposit or securities accounts held at such financial institutions,
in each case in the ordinary course of business;
 
(xi)           Liens on Cash Collateral provided under the terms of this
Agreement; and
 
(xii)           the replacement, extension or renewal of any Lien permitted by
clause (iii) or (iv) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the
amount) of the Debt secured thereby.
 
(b)           Mergers, Etc.  Merge or consolidate with or into any Person,
except that any Subsidiary of the Borrower may merge into the Borrower and the
Borrower may merge with any other Person so long as the Borrower is the
surviving corporation, provided, in each case, that no Default shall have
occurred and be continuing at the time of such proposed transaction or would
result therefrom.
 
(c)           Accounting Changes.  Make or permit, or permit any of its
Subsidiaries to make or permit, any change in accounting policies or reporting
practices, except as required or permitted by generally accepted accounting
principles or SAP, as applicable.
 
(d)           Change in Nature of Business.  Engage, or permit any of its
Subsidiaries to engage, to any material extent in any business other than the
insurance and reinsurance business (including the life reinsurance business) and
other businesses engaged in by the Borrower and its Subsidiaries on the date
hereof or a business reasonably related thereto.
 
(e)           Sales, Etc. of Assets.  Sell, lease, transfer or otherwise dispose
of, or permit any of its Subsidiaries to sell, lease, transfer or otherwise
dispose of, any assets consisting of equity interests in Everest Re or any other
Material Insurance Subsidiary, or grant any option or other right to purchase,
lease or otherwise acquire any such assets.
 
(f)           Transactions with Affiliates.  Enter into, or permit or cause any
of its Subsidiaries to enter into, any transaction (including, without
limitation, any purchase, sale, lease or exchange of property or the rendering
of any service) with any officer, director, stockholder or other Affiliate of
the Borrower or any Subsidiary, except in the ordinary course of its business
and upon fair and reasonable terms that are no less favorable to it than it
would obtain in a comparable arm’s length transaction with a Person other than
an Affiliate of the Borrower or such Subsidiary, other than:
 
(i)           transactions between and among the Borrower and its Subsidiaries
or between and among Subsidiaries of the Borrower, provided, however, that such
transactions are made in the ordinary course of its business and upon fair and
reasonable terms or as otherwise required by law;
 
 
 
42

--------------------------------------------------------------------------------

 
(ii)           transactions under incentive compensation plans, stock option
plans and other employee benefit plans, and loans and advances from the Borrower
or any of its Subsidiaries to its officers, in each case that have been approved
by the board of directors, or a committee thereof, of the Borrower or any of its
Subsidiaries; and
 
(iii)           the payment by the Borrower of reasonable and customary fees to
members of its board of directors.
 
(g)           Ratings.  Permit or cause Everest Re to fail to maintain a
financial strength rating by either A.M. Best Company or S&P.
 
(h)           Limitation on Certain Restrictions.  Create or otherwise cause or
suffer to exist or become effective permit or permit any of its Subsidiaries to
create or otherwise cause or suffer to exist or become effective, directly or
indirectly, any restriction or encumbrance on (i) the ability of the Borrower to
perform and comply with its obligations hereunder or under any Notes or (ii) the
ability of any Subsidiary of the Borrower to make any dividend payments or other
distributions in respect of its equity interests, to repay Debt owed to the
Borrower or any other Subsidiary, to make loans or advances to the Borrower or
any other Subsidiary, or to transfer any of its assets or properties to the
Borrower or any other Subsidiary, in each case other than such restrictions or
encumbrances existing under or by reason of (1) this Agreement, (2) applicable
law, (3) customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of the Borrower or any of its Subsidiaries, (4)
customary provisions restricting assignment of any licensing agreement (in which
the Borrower or any of its Subsidiaries is the licensee) or other contract
(including leases) entered into by the Borrower or any of its Subsidiaries in
the ordinary course of business, (5) restrictions on the transfer of any asset
pending the close of the sale of such asset, (6) restrictions on the transfer of
any asset subject to a Lien, (7) agreements entered into by an Insurance
Subsidiary with an Insurance Regulatory Authority, (8) customary provisions in
partnership agreements, limited liability company organizational governance
documents, joint venture agreements and other similar agreements entered into in
the ordinary course of business that restrict the transfer of ownership
interests in such partnership, limited liability company, joint venture or
similar Person, (9) restrictions on cash or other deposits or net worth imposed
by customers under contracts entered into in the ordinary course of business and
not otherwise prohibited by this Agreement and (10) pursuant to any agreement or
instrument relating to any Debt of a Subsidiary (A) if the encumbrances and
restrictions contained in any such agreement or instrument taken as a whole are
not materially less favorable to the Lenders than the encumbrances and
restrictions contained in this Agreement as of the date hereof or (B) if such
encumbrance or restriction is not materially more disadvantageous to the Lenders
than is customary in comparable financings and such encumbrance or restriction
will not have a material adverse effect on the ability of the Borrower to make
payments of the Advances as and when due.
 
SECTION 5.03.  Financial Covenants.  So long as any Advance shall remain unpaid,
any Letter of Credit is outstanding or any Lender shall have any Commitment
hereunder, the Borrower will:
 
(a)           Maximum Consolidated Indebtedness to Total
Capitalization.  Maintain a ratio of Consolidated Indebtedness to Total
Capitalization as of the last day of any fiscal quarter beginning with the
fiscal quarter ending September 30, 2011 of not greater than 0.35 to 1.0.
 
(b)           Minimum Statutory Surplus.  Cause the statutory surplus of Everest
Re, at any time beginning with the fiscal quarter ending September 30, 2011, to
not be less than $1,875,000,000 plus 25% of the aggregate Net Income of Everest
Re for the period beginning
 
 
43

--------------------------------------------------------------------------------

 
 
after December 31, 2010 and ending on the date of calculation, as determined in
each case in accordance with SAP (provided that Net Income for any period shall
be taken into account for purposes of this calculation only if positive), plus
25% of the aggregate capital contributions made to Everest Re after December 31,
2010.
 
ARTICLE VI
 
EVENTS OF DEFAULT
 
SECTION 6.01.  Events of Default.  If any of the following events (“Events of
Default”) shall occur and be continuing:
 
 
(a)           The Borrower shall fail to pay any principal of any Advance when
the same becomes due and payable; or the Borrower shall fail to pay any interest
on any Advance or make any other payment of fees or other amounts payable under
this Agreement or any Note within three Business Days after the same becomes due
and payable; or
 
(b)           Any representation or warranty made by the Borrower herein or by
the Borrower (or any of its officers) in connection with this Agreement shall
prove to have been incorrect in any material respect when made; or
 
(c)           (i) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Section 5.01(d) (with respect to the Borrower
only) or (i)(iii), 5.02 or 5.03, or (ii) the Borrower shall fail to perform or
observe any term, covenant or agreement contained in Section 5.01(d) (with
respect to any Material Insurance Subsidiary), (e) or (i) (other than clause
(iii) thereof) if such failure shall remain unremedied for 5 days after the
earlier of (x) a Responsible Officer of the Borrower acquires knowledge thereof
and (y) written notice thereof shall have been given to the Borrower by the
Agent or any Lender; or (iii) the Borrower shall fail to perform or observe any
other term, covenant or agreement contained in this Agreement on its part to be
performed or observed if such failure shall remain unremedied for 30 days after
the earlier of (x) a Responsible Officer of the Borrower acquires knowledge
thereof and (y) written notice thereof shall have been given to the Borrower by
the Agent or any Lender; or
 
(d)           The Borrower or any of its Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal amount of at least $50,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of the Borrower or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Debt; or any other event shall occur or condition
shall exist under any agreement or instrument relating to any such Debt and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Debt; or any
such Debt shall be declared to be due and payable, or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or
 
(e)           The Borrower or any of its Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against
 
 
44

--------------------------------------------------------------------------------

 
 
the Borrower or any of its Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Subsidiaries shall take any corporate action to
authorize any of the actions set forth above in this subsection (e); or
 
(f)           Judgments or orders for the payment of money in excess of
$50,000,000 in the aggregate shall be rendered against the Borrower or any of
its Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 60 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such judgment or order shall not be an Event
of Default under this Section 6.01(f) if and for so long as (i) the amount of
such judgment or order is covered by a valid and binding policy of insurance
between the defendant and the insurer covering payment thereof and (ii) such
insurer, which shall be rated at least “A” by A.M. Best Company, has been
notified of, and has not disputed the claim made for payment of, the amount of
such judgment or order; or
 
(g)           (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of Group (or other securities
convertible into such Voting Stock) representing 30% or more of the combined
voting power of all Voting Stock of Group; or (ii) during any period of up to 24
consecutive months, commencing after the date of this Agreement, individuals who
at the beginning of such 24-month period were directors of Group shall cease for
any reason (other than due to death or disability) to constitute a majority of
the board of directors of Group (except to the extent that individuals who at
the beginning of such 24-month period were replaced by individuals (x) elected
by a majority of the remaining members of the board of directors of Group or
(y) nominated for election by a majority of the remaining members of the board
of directors of Group and thereafter elected as directors by the shareholders of
Group); or (iii) the Borrower shall cease for any reason to be directly or
indirectly wholly-owned by Group; or
 
(i)           The Borrower or any of its ERISA Affiliates shall incur liability
in excess of $50,000,000 in the aggregate as a result of one or more of the
following:  (i) the occurrence of any ERISA Event; (ii) the partial or complete
withdrawal of the Borrower or any of its ERISA Affiliates from a Multiemployer
Plan; or (iii) the reorganization or termination of a Multiemployer Plan; or
 
(j)           Any Insurance Regulatory Authority or other governmental authority
having jurisdiction shall issue any order of conservation, supervision,
rehabilitation or liquidation or any other order of similar effect in respect of
any Material Insurance Subsidiary;
 
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances (other than Advances to be made by a
Lender pursuant to Section 2.03(b) or by an Issuing Bank or a Lender pursuant
 
 
45

--------------------------------------------------------------------------------

 
 
to Section 2.03(c)) and of the Issuing Banks to issue Letters of Credit to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrower, declare the Advances, all interest thereon and all other amounts
payable under this Agreement to be forthwith due and payable, whereupon the
Advances, all such interest and all such amounts shall become and be forthwith
due and payable, without presentment, demand, protest or further notice of any
kind, all of which are hereby expressly waived by the Borrower; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to the Borrower under the Federal Bankruptcy Code, (A) the
obligation of each Lender to make Advances (other than Advances to be made by a
Lender pursuant to Section 2.03(b) or by an Issuing Bank or a Lender pursuant to
Section 2.03(c)) and of the Issuing Banks to issue Letters of Credit shall
automatically be terminated and (B) the Advances, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower.
 
SECTION 6.02.  Actions in Respect of the Letters of Credit upon Default or
Termination.  If (a) the latest Termination Date shall have occurred, the
Borrower shall or (b) any Event of Default shall have occurred and be
continuing, the Agent may with the consent, or shall at the request, of the
Required Lenders, irrespective of whether it is taking any of the actions
described in Section 6.01 or otherwise, make demand upon the Borrower to, and
forthwith upon such demand the Borrower will,
 
(i) pay to the Agent on behalf of the Lenders in same day funds at the Agent’s
office designated in such demand, for deposit in the L/C Cash Collateral
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding (but only to the extent such Available Amount has not
already been Cash Collateralized) or
 
(ii) make such other arrangements in respect of the outstanding Letters of
Credit as shall be acceptable to the Required Lenders and the applicable Issuing
Banks;
 
provided, however, that in the event of an actual or deemed entry of an order
for relief with respect to the Borrower under the Federal Bankruptcy Code, an
amount equal to the aggregate Available Amount of all outstanding Letters of
Credit shall be immediately due and payable to the Agent for the account of the
Lenders without notice to or demand upon the Borrower, which are expressly
waived by the Borrower, to be held in the L/C Cash Collateral Account.  If at
any time after the Termination  Date or an Event of Default is continuing the
Agent reasonably determines that any funds held in the L/C Cash Collateral
Account are subject to any right or claim of any Person other than the Agent and
the Lenders or that the total amount of such funds is less than the aggregate
Available Amount of all Letters of Credit, the Borrower will, forthwith upon
demand by the Agent, pay to the Agent, as additional funds to be deposited and
held in the L/C Cash Collateral Account, an amount equal to the excess of (a)
such aggregate Available Amount over (b) the total amount of funds, if any, then
held in the L/C Cash Collateral Account that the Agent reasonably determines to
be free and clear of any such right and claim.  Upon the drawing of any Letter
of Credit, to the extent funds are on deposit in the L/C Cash Collateral
Account, such funds shall be applied to reimburse the Issuing Banks to the
extent permitted by applicable law.  After all such Letters of Credit shall have
expired or been fully drawn upon and all other obligations of the Borrower
hereunder and under the Notes shall have been paid in full, the balance, if any,
in such L/C Cash Collateral Account shall be returned to the Borrower.
 
ARTICLE VII
 
THE AGENT
 
 
 
46

--------------------------------------------------------------------------------

 
 
SECTION 7.01.  Appointment and Authority.  Each of the Lenders hereby
irrevocably appoints Citibank to act on its behalf as the Agent hereunder and
authorizes the Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto.  The provisions of this
Article are solely for the benefit of the Agent and the Lenders, and the
Borrower shall not have rights as a third-party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
(or any other similar term) with reference to the Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law.  Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.
 
SECTION 7.02.  Rights as a Lender  The Person serving as the Agent hereunder
shall have the same rights and powers and duties hereunder in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Agent, and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with, the Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Agent hereunder and without any
duty to account therefor to the Lenders.
 
SECTION 7.03.  Exculpatory Provisions.  (a) The Agent shall not have any duties
or obligations except those expressly set forth herein, and its duties hereunder
shall be administrative in nature.  Without limiting the generality of the
foregoing, the Agent:
 
(i)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein); provided that the Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Agent to liability or that is contrary to this
Agreement or applicable law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any debtor relief law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any debtor relief law; and
 
(iii)           shall not, except as expressly set forth herein, have any duty
to disclose, and shall not be liable for the failure to disclose, any
information relating to the Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.
 
(b)           The Agent shall not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Section 8.01 and Article VI), or (ii) in the absence of its own gross negligence
or willful misconduct as determined by a court of competent jurisdiction by
final and nonappealable judgment.  The Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Agent in writing by the Borrower or a Lender.
 
 
47

--------------------------------------------------------------------------------

 
 
 
(c)           The Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement, (ii) the contents of any certificate,
report or other document delivered hereunder or in connection herewith, (iii)
the performance or observance of any of the covenants, agreements or other terms
or conditions set forth herein or the occurrence of any Default, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article III or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Agent.
 
SECTION 7.04.  Reliance by Agent.  The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon.  In
determining compliance with any condition hereunder to the making of an Advance,
or the issuance, extension, renewal or increase of a Letter of Credit, that by
its terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank,
the Agent may presume that such condition is satisfactory to such Lender or
Issuing Bank unless the Agent shall have received notice to the contrary from
such Lender or Issuing Bank prior to the making of such Advance or the issuance
of such Letter of Credit.  The Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
SECTION 7.05.  Indemnification.  (a)  Each Lender severally agrees to indemnify
the Agent (to the extent not reimbursed by the Borrower) from and against such
Lender’s Ratable Share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Agent in any way relating to or arising out of this Agreement or any
action taken or omitted by the Agent under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse the Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including counsel fees) incurred by the Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
reimbursed for such expenses by the Borrower.  In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Costs, this Section 7.05
applies whether any such investigation, litigation or proceeding is brought by
the Agent, any Lender or a third party.
 
(b)           Each Lender severally agrees to indemnify the Issuing Banks (to
the extent not promptly reimbursed by the Borrower) from and against such
Lender’s Ratable Share of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against any such Issuing Bank in any way relating to or arising out of this
Agreement or any action taken or omitted by such Issuing Bank hereunder or in
connection herewith; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Issuing
Bank’s gross negligence or willful misconduct.  Without limitation of the
foregoing, each Lender agrees to reimburse any such Issuing Bank promptly upon
demand for its Ratable Share of any costs and expenses (including, without
 
 
48

--------------------------------------------------------------------------------

 
 
limitation, fees and expenses of counsel) payable by the Borrower under Section
8.04, to the extent that such Issuing Bank is not promptly reimbursed for such
costs and expenses by the Borrower.
 
(c)           The failure of any Lender to reimburse the Agent or any Issuing
Bank promptly upon demand for its Ratable Share of any amount required to be
paid by the Lenders to the Agent as provided herein shall not relieve any other
Lender of its obligation hereunder to reimburse the Agent or any Issuing Bank
for its Ratable Share of such amount, but no Lender shall be responsible for the
failure of any other Lender to reimburse the Agent or any Issuing Bank for such
other Lender’s Ratable Share of such amount.  Without prejudice to the survival
of any other agreement of any Lender hereunder, the agreement and obligations of
each Lender contained in this Section 7.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the
Notes.  Each of the Agent and each Issuing Bank agrees to return to the Lenders
their respective Ratable Shares of any amounts paid under this Section 7.05 that
are subsequently reimbursed by the Borrower.
 
SECTION 7.06.  Delegation of Duties.  The Agent may perform any and all of its
duties and exercise its rights and powers hereunder by or through any one or
more sub-agents appointed by the Agent.  The Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the Commitments as well as activities as
Agent.  The Agent shall not be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.
 
SECTION 7.07.  Resignation of Agent.  (a) The Agent may at any time give notice
of its resignation to the Lenders and the Borrower.  Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Agent meeting the qualifications set forth
above.  Whether or not a successor has been appointed, such resignation shall
become effective in accordance with such notice on the Resignation Effective
Date.
 
(b)           If the Person serving as Agent is a Defaulting Lender pursuant to
clause (v) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Agent and, in consultation with the Borrower,
appoint a successor.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
 
(c)  With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder (except that in the case of any collateral
security held by the Agent on behalf of the Lenders or the Issuing Banks
hereunder, the retiring or removed Agent shall continue to hold such collateral
security until such time as a successor Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Agent as provided
 
49

--------------------------------------------------------------------------------

 
 
for above.  Upon the acceptance of a successor’s appointment as Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring or removed Agent, and the retiring
or removed Agent shall be discharged from all of its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring or removed Agent’s resignation
or removal hereunder, the provisions of this Article and Section 8.04 shall
continue in effect for the benefit of such retiring or removed Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed Agent was
acting as Agent.
 
(d)           Any resignation pursuant to this Section by a Person acting as
Agent shall, unless such Person shall notify the Borrower and the Lenders
otherwise, also act to relieve such Person and its Affiliates of any obligation
to advance or issue new, or extend existing, Letters of Credit where such
advance, issuance or extension is to occur on or after the effective date of
such resignation.  Upon the acceptance of a successor’s appointment as Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Bank, (ii) the
retiring Issuing Bank shall be discharged from all of its duties and obligations
hereunder and (iii) successor Issuing Bank shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangement satisfactory to the retiring Issuing Bank
to effectively assume the obligations of the retiring Issuing Bank with respect
to such Letters of Credit.
 
SECTION 7.08.  Non-Reliance on Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement or any related
agreement or any document furnished hereunder.
 
SECTION 7.09.  Other Agents.  Each Lender hereby acknowledges that no
syndication agent and no documentation agent nor any other Lender designated as
any “Agent” (other than the Agent) on the signature pages or the cover hereof
has any liability or obligations hereunder other than in its capacity as a
Lender.
 
ARTICLE VIII
 
MISCELLANEOUS
 
SECTION 8.01.  Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by (a) all the Lenders, do any of the following:  (1) waive any of the
conditions specified in Section 3.01, (2) change the percentage of the
Commitments or of the aggregate unpaid principal amount of the Advances, or the
number of Lenders, that shall be required for the Lenders or any of them to take
any action hereunder or (3) amend this Section 8.01 or (b) each Lender directly
affected thereby, (1) increase the Commitment of such Lender, (2) reduce the
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder to such Lender or (3) postpone any date fixed for any payment of
principal of, or
 
 
50

--------------------------------------------------------------------------------

 
 
interest on, the Advances or any fees or other amounts payable hereunder to such
Lender; and provided further that (x) no amendment, waiver or consent shall,
unless in writing and signed by the Agent in addition to the Lenders required
above to take such action, affect the rights or duties of the Agent under this
Agreement or any Note and (y) no amendment, waiver or consent shall, unless in
writing and signed by each Issuing Bank affected thereby, in addition to the
Lenders required above to take such action, adversely affect the rights or
obligations of such Issuing Bank in its capacity as such under this Agreement.
 
SECTION 8.02.  Notices, Etc.  (a)  Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows:
 
(i)           if to the Borrower, to it at 477 Martinsville Road, Liberty
Corner, NJ 04938, Attention:  Frank N. Lopapa (Facsimile No. 908-604-3412;
Telephone No. 908-604-3160), (with a copy to Sanjoy Mukherjee at the same
address);
 
(ii)           if to the Agent, to Citibank, N.A. at 1615 Brett Road, Building
#3, New Castle, Delaware 19720, Attention of Bank Loan Syndications; (Facsimile
No. (212) 994-0961; Telephone No. (302) 894-6160);
 
(iii)           if to Citibank, N.A. in its capacity as an Issuing Bank, to it
at 1615 Brett Road, Building #3, New Castle, Delaware 19720, Attention of Bank
Loan Syndications; (Facsimile No. (212) 994-0961; Telephone No. (302) 894-6160);
and if to any other Issuing Bank, to it at the address provided in writing to
the Agent and the Borrower at the time of its appointment as an Issuing Bank
hereunder; and
 
(iv)           if to a Lender, to it at its address (or facsimile number) set
forth in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Agent that it
is incapable of receiving notices under such Article by electronic
communication.  The Agent or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
 
Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website
 
 
51

--------------------------------------------------------------------------------

 
 
shall be deemed received upon the deemed receipt by the intended recipient, at
its e-mail address as described in the foregoing clause (i), of notification
that such notice or communication is available and identifying the website
address therefor; provided that, for both clauses (i) and (ii) above, if such
notice, email or other communication is not sent during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.
 
(c)           Change of Address, etc.  Any party hereto may change its address
or facsimile number for notices and other communications hereunder by notice to
the other parties hereto.
 
(d)           Platform.
 
(i)           The Borrower agrees that the Agent may, but shall not be obligated
to, make the Communications (as defined below) available to the Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”).
 
(ii)           The Platform is provided “as is” and “as available.”  The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform.  In no event shall the Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender or any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Agent’s transmission of communications through the Platform,
except to the extent resulting from the gross negligence or willful misconduct
of an Agent Party.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material that the Borrower
provides to the Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Agent any Lender by means of
electronic communications pursuant to this Section, including through the
Platform.
 
SECTION 8.03.  No Waiver; Remedies.  No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
 
SECTION 8.04.  Costs and Expenses.  (a)  The Borrower agrees to pay on demand
all reasonable and documented out-of-pocket costs and expenses of the Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and (B) the reasonable and documented fees and expenses of counsel for the Agent
with respect thereto and with respect to advising the Agent as to its rights and
responsibilities under this Agreement.  The Borrower further agrees to pay on
demand all costs and expenses of the Agent and the Lenders, if any (including,
without limitation, reasonable and documented counsel fees and expenses), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement, the Notes and the other documents to be
 
 
52

--------------------------------------------------------------------------------

 
 
delivered hereunder, including, without limitation, reasonable and documented
fees and expenses of counsel for the Agent and each Lender in connection with
the enforcement of rights under this Section 8.04(a).  For the avoidance of
doubt, any costs or expenses constituting Other Taxes shall be governed
exclusively by the provisions of Section 2.14 and not by the provisions of this
Section 8.04(a).
 
(b)           The Borrower agrees to indemnify and hold harmless the Agent and
each Lender and each of their Affiliates and their officers, directors,
employees, agents and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, reasonable and documented fees and expenses of counsel)
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (i) the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances or Letters of Credit or (ii) the actual or alleged
presence of Hazardous Materials on any property of the Borrower or any of its
Subsidiaries or any Environmental Action relating in any way to the Borrower or
any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense results from such Indemnified Party’s gross negligence or
willful misconduct.  In the case of an investigation, litigation or other
proceeding to which the indemnity in this Section 8.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated.  The Borrower also agrees not to assert any
claim for special, indirect, consequential or punitive damages against the
Agent, any Lender, any of their Affiliates, or any of their respective
directors, officers, employees, attorneys and agents, on any theory of
liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.  For the avoidance of doubt, any claims, damages,
losses, liabilities and expenses relating to Taxes shall be governed exclusively
by the provisions of Section 2.14 and not by the provisions of this Section
8.04(b).
 
(c)           If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender (i) other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.09, 2.10 or 2.12, acceleration of
the maturity of the Notes pursuant to Section 6.01 or for any other reason, or
by an Eligible Assignee to a Lender other than on the last day of the Interest
Period for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 8.07 as a result of a demand by the Borrower
pursuant to Section 2.18 or (ii) as a result of a payment or Conversion pursuant
to Section 2.09, 2.10 or 2.12, the Borrower shall, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses that it may reasonably incur as a result of such
payment or Conversion, including, without limitation, any loss (excluding loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.
 
(d)           Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
 
SECTION 8.05.  Right of Set-off.  Upon either (a) the occurrence and during the
continuance of any Event of Default under Section 6.01(a) or 6.01(e) or (b) (i)
the occurrence and during the continuance of any other Event of Default and
(ii) the making of the request or the granting of the consent specified by
Section 6.01 to authorize the Agent to declare the Advances due and payable
 
 
53

--------------------------------------------------------------------------------

 
 
pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement and the Note held
by such Lender, whether or not such Lender shall have made any demand under this
Agreement or such Note and although such obligations may be unmatured.  Each
Lender agrees promptly to notify the Borrower after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application.  The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.
 
SECTION 8.06.  Binding Effect.  This Agreement shall become effective (other
than Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower and the Agent and when the Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the Agent and
each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of all of the Lenders (and any other
attempted assignment or transfer by the Borrower shall be null and void).
 
SECTION 8.07.  Assignments and Participations.  (a)  Successors and Assigns
Generally.  No Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any Lender shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agent and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Advances at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)           Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Advances at the time owing to it or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and
 
(B)           in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000 (or
 
 
54

--------------------------------------------------------------------------------

 
 
in increments of $1,000,000 in excess thereof) unless each of the Agent and, so
long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed).
 
(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advances or the Commitment
assigned.
 
(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:
 
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within ten Business Days after having
received notice thereof;
 
(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments if such assignment is to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund with respect
to such Lender; and
 
(C) the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment of the Revolving
Credit Commitments.
 
(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Agent (with a copy to the Borrower) an Assignment and
Assumption, together with a processing and recordation fee of $3,500; provided
that the Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Agent an Administrative Questionnaire.
 
(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
 
(vi)           No Assignment to Natural Persons.  No such assignment shall be
made to a natural Person.
 
(vii)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable Ratable
Share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Agent, each Issuing Bank and each other Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Ratable
 
 
55

--------------------------------------------------------------------------------

 
 
Share of all Advances and participations in Letters of Credit in accordance with
its Ratable Share.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.
 
Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.11 and 8.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (d) of this Section.
 
(c)           Register.  The Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices in the United States a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Advances owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower or
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Agent, sell participations to any Person
(other than a natural Person or the Borrower or any of the Borrower’s
Affiliates) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Advances owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Agent and Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Section 7.05 with respect to
any payments made by such Lender to its Participant(s).
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso of
Section 8.01 that affects such Participant.  Without the consent of the
Borrower, a Participant shall not be entitled to the benefits of Section
2.11.  To the extent permitted by law, each Participant also shall be entitled
to the benefits of
 
56

--------------------------------------------------------------------------------

 
 
Section 8.05 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.15 as though it were a Lender.
 
(e)          Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 2.11 or 2.14 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.14 unless the Borrower consents to the
participation and such Participant agrees, for the benefit of the Borrower, to
comply with Section 2.14(e) as though it were a Lender.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender to a Federal Reserve Bank or other central
banking authority; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
 
(g)           Letter of Credit Commitments.  Each Issuing Bank may assign to a
Qualifying Issuing Bank that is an Eligible Assignee acceptable to the Borrower
its rights and obligations or any portion of the undrawn Letter of Credit
Commitment at any time; provided, however, that  (i) the amount of the Letter of
Credit Commitment of the assigning Issuing Bank being assigned pursuant to each
such assignment (determined as of the date of the Assignment and Assumption with
respect to such assignment) shall in no event be less than $1,000,000 or an
integral multiple of $1,000,000 in excess thereof, and (ii) the parties to each
such assignment shall execute and deliver to the Agent, for its acceptance and
recording in the Register, an Assignment and Assumption, together with a
processing and recordation fee of $3,500.
 
SECTION 8.08.  Confidentiality.  Each of the Agent and the Lenders agree to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential on substantially the same terms as provided
herein); (b) to the extent required or requested by any regulatory authority
purporting to have jurisdiction over such Person or its Related Parties
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners); (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process; (d) to any other party
to this Agreement; (e) in connection with the exercise of any remedies hereunder
or under any action or proceeding relating to this Agreement or the enforcement
of rights hereunder; (f) subject to an agreement containing provisions
substantially the same as, or more restrictive than, those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement, or (ii)
any actual or prospective party (or its Related Parties) to any swap, derivative
or other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder; (g) on a
confidential basis to (i)  any rating agency in connection with rating the
Borrower or its Subsidiaries or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the this Agreement; (h) with the consent of the Borrower; or (i) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section, or (y) becomes available to the Agent, any
Lender or any of their respective Affiliates on a nonconfidential basis from a
source other than the Borrower.
 
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their
 
 
57

--------------------------------------------------------------------------------

 
 
respective businesses, other than any such information that is available to the
Agent or any Lender on a nonconfidential basis prior to disclosure by the
Borrower or any of its Subsidiaries.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
SECTION 8.09.  Governing Law.  This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.
 
SECTION 8.10.  Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.  Delivery of
an executed counterpart of a signature page to this Agreement by telecopier
shall be effective as delivery of a manually executed counterpart of this
Agreement.
 
SECTION 8.11.  Jurisdiction, Etc.  (a)  Each of the parties hereto irrevocably
and unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Agent, any Lender or any Related
Party of the foregoing in any way relating to this Agreement or any Note or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court.  Each of the parties hereto agrees that a final
non-appealable judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  The parties hereto hereby further
irrevocably consent to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties hereto by registered or
certified mail, postage prepaid, to the Borrower at its address specified
pursuant to Section 8.02.
 
(b)           Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any
New York State or federal court.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
SECTION 8.12.  No Liability of the Issuing Banks.  The Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit.  Neither an Issuing
Bank nor any of its officers or directors shall be liable or responsible
for:  (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrower shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Borrower, to the extent of any direct, but not
consequential, damages suffered by the Borrower that the Borrower proves were
caused by such Issuing Bank’s willful misconduct or gross negligence when
determining  whether drafts

 
 
58

--------------------------------------------------------------------------------

 
 
and other documents presented under a Letter of Credit comply with the terms
thereof.  In furtherance and not in limitation of the foregoing, such Issuing
Bank may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary; provided that nothing herein shall be deemed to
excuse such Issuing Bank if it acts with gross negligence or willful misconduct
in accepting such documents.
 
SECTION 8.13.  Patriot Act Notice.  Each Lender and the Agent (for itself and
not on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with the
Patriot Act.  The Borrower shall provide such information and take such actions
as are reasonably requested by the Agent or any Lenders in order to assist the
Agent and the Lenders in maintaining compliance with the Patriot Act.
 
SECTION 8.14.  No Fiduciary Duties.  The Borrower agrees that in connection with
all aspects of the transactions contemplated hereby and any communications in
connection therewith, the Borrower and its Affiliates, on the one hand, and the
Agent, the Lenders and their respective Affiliates, on the other hand, will have
a business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Agent, the Lenders and or their respective
Affiliates and no such duty will be deemed to have arisen in connection with any
such transactions or communications.
 
 
 
59

--------------------------------------------------------------------------------

 
 


SECTION 8.15.  Waiver of Jury Trial.  Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
 

  EVEREST REINSURANCE HOLDINGS, INC.                  
 
By:
/S/ FRANK N. LOPAPA     Name: Frank N. Lopapa     Title: Treasurer          

 

  CITIBANK, N.A.,     as Agent          
 
By:
/S/ MAUREEN MARONEY     Name: Maureen Maroney     Title: Vice President        
 

 
 

 Initial Lenders                   CITIBANK, N.A.,            
 
 
By:
/S/ MAUREEN MARONEY       Name: Maureen Maroney       Title: Vice President    
       

 

 
DEUTSCHE BANK AG NEW YORK BRANCH
         
 
By:
 /S/ JOHN MCGILL     Name: John McGill     Title: Director          

 
HSBC BANK USA, NATIONAL ASSOCIATION
         
 
By:
/S/ JODY T. FELDMAN     Name: Jody T. Feldman     Title: Vice President  

 
 
60

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION
         
 
By:
/S/ WILLIAM R. GALEY     Name: William R. Galey     Title: Director  

 

 
JPMORGAN CHASE BANK, N.A.
         
 
By:
/S/ KIMBERLY S. DAUBER     Name: Kimberly S. Dauber     Title: Vice President  

 

 
THE BANK OF NEW YORK
         
 
By:
/S/ PAULETTE TRUMAN     Name: Paulette Truman     Title: Vice President  



 
61

--------------------------------------------------------------------------------

 

SCHEDULE I
EVEREST REINSURANCE HOLDINGS, INC.
FIVE YEAR CREDIT AGREEMENT
COMMITMENTS
 


 
Name of Initial Lender
 
 
 
Revolving
Credit
Commitment
   
Letter of
Credit
Commitment
               
Citibank, N.A.
  $ 32,500,000     $ 150,000,000  
Deutsche Bank AG New York Branch
  $ 25,000,000          
HSBC Bank USA, Inc., National Association
  $ 25,000,000          
Wells Fargo Bank, National Association
  $ 25,000,000          
JPMorgan Chase Bank, N.A.
  $ 21,250,000          
The Bank of New York Mellon
  $ 21,250,000                            
Total:
  $ 150,000,000     $ 150,000,000  




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.01(b)
DISCLOSED LITIGATION


NONE



 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4.01(j)
LICENSES


 
Everest Re
Everest Nat'l
Everest Indemnity
Everest Security
Mt. McKinley Ins.
Jurisdiction
         
Alabama
Licensed
Licensed
Broker Burden
Licensed
Broker Burden
Alaska
Licensed
Licensed
Approved
 
Not Approved
Arizona
Licensed
Licensed
Approved
 
Not Approved
Arkansas
Licensed
Licensed
Approved
 
Approved
California
Licensed
Licensed
Approved
 
Licensed
Colorado
Licensed
Licensed
Approved
 
Not Approved
Connecticut
Licensed
Licensed
Approved
 
Approved
Delaware
Domiciled
Domiciled
Domiciled
Approved
Domiciled
D.C.
Licensed
Licensed
Broker Burden
 
Broker Burden
Florida
Licensed
Licensed
Approved
 
Not Approved
Georgia
Licensed
Licensed
Broker Burden
Domiciled
Broker Burden
Hawaii
Licensed
 
Licensed
Broker Burden
 
Broker Burden
Idaho
Licensed
Licensed
Approved
 
Approved
Illinois
Licensed
Licensed
Broker Burden
 
Broker Burden
Indiana
Licensed
Licensed
Broker Burden
 
 Not Approved
Iowa
Licensed
Licensed
Approved
 
Approved
Kansas
Licensed
Licensed
Approved
 
Approved
Kentucky
Licensed
Licensed
Approved
 
Approved
Louisiana
Licensed
Licensed
Approved
 
Not Approved
Maine
Licensed
Licensed
Approved
 
Not Approved
Maryland
Licensed
Licensed
Approved
 
Approved
Massachusetts
Licensed
Licensed
Approved
 
 Not Approved
Michigan
Licensed
Licensed
Approved
 
Not Approved
Minnesota
Licensed
Licensed
Approved
 
Approved
Mississippi
Licensed
Licensed
Approved
 
Not Approved

 
 
 

--------------------------------------------------------------------------------

 

 
Missouri
Licensed
Licensed
Approved
 
Approved
Montana
Licensed
Licensed
Approved
 
Approved
Nebraska
Licensed
Licensed
Broker Burden
 
Broker Burden
Nevada
 
Licensed
Licensed
Approved
 
Approved
New Hampshire
 
Licensed
Licensed
Approved
 
Not Approved
New Jersey
Licensed
Licensed
Approved
 
Not Approved
New Mexico
Licensed
Licensed
Approved
 
Not Approved
New York
Licensed
Licensed
Approved
 
Not Approved
North Carolina
Licensed
 
Licensed
Approved
 
Not Approved
North Dakota
Licensed
Licensed
Approved
 
Approved
Ohio
Licensed
Licensed
Approved
 
Not Approved
Oklahoma
Licensed
Licensed
Approved
 
Not Approved
Oregon
Licensed
Licensed
Approved
 
Approved
Pennsylvania
Licensed
Licensed
Approved
 
Not Approved
 
Puerto Rico
Licensed - reins.
only
Not licensed
Approved
 
Not Approved
Rhode Island
Licensed
Licensed
Approved
 
Not Approved
South Carolina
Licensed
Licensed
Approved
 
Not Approved
South Dakota
Licensed
Licensed
Broker Burden
 
Broker Burden
Tennessee
Licensed
Licensed
Approved
 
Approved
Texas
Licensed
Licensed
Approved
 
Not Approved
Utah
Licensed
Licensed
Approved
 
Not Approved
Vermont
Licensed
 
Licensed
Approved
 
Approved
Virginia
Licensed
Licensed
Approved
 
Not Approved
Washington
Licensed
Licensed
Broker Burden
 
Broker Burden
West Virginia
Licensed
Licensed
Approved
 
Not Approved
Wisconsin
Licensed
Licensed
Approved
 
Approved
Wyoming
 
Licensed
Licensed
Broker Burden
 
Broker Burden

 
 
2

--------------------------------------------------------------------------------

 
 
 
Everest Re is also licensed with the United States Department of Labor (under 4
different acts) and the U.S. Department of Treasury.


 
 
Everest Insurance Company of Canada
 
Federal license from Office of the Superintendent of Financial Institutions
Canada (OSFI)
Provincial licenses as follows:
Alberta
British Columbia
Manitoba
New Brunswick
Newfoundland and Labrador
Northwest Territories
Nova Scotia
Nunavut
Ontario
Prince Edward Island
Quebec
Saskatchewan
Yukon




Everest Reinsurance Company
Registration as an Insurer/Reinsurer in Foreign (Non-U.S.) Countries
 
 

  England and Wales Argentina Guatemala Bolivia Honduras Canada Mexico Chile
Peru Colombia Philippine Islands Ecuador Singapore El Salvador Venezuela

 
 
3

--------------------------------------------------------------------------------

 

SCHEDULE 5.02(a)
EXISTING LIENS


NONE

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A - FORM OF
REVOLVING CREDIT
PROMISSORY NOTE
 
U.S.$_______________                                                                                                Dated:  _______________,
20__
 
FOR VALUE RECEIVED, the undersigned, EVEREST REINSURANCE HOLDINGS, INC., a
Delaware corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
_________________________ (the “Lender”) for the account of its Applicable
Lending Office on the Termination Date applicable to such Lender (each as
defined in the Credit Agreement referred to below) the principal sum of
U.S.$[amount of the Lender’s Revolving Credit Commitment in figures] or, if
less, the aggregate principal amount of the Advances made by the Lender to the
Borrower pursuant to the Credit Agreement dated as of August 15, 2011 among the
Borrower, the Lender and certain other lenders parties thereto, and Citibank,
N.A. as Agent for the Lender and such other lenders (as amended or modified from
time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined) outstanding on such Termination Date.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Advance from the date of such Advance until such principal amount is paid in
full, at such interest rates, and payable at such times, as are specified in the
Credit Agreement.
 
Both principal and interest in respect of each Advance are payable in lawful
money of the United States of America to the Agent at its account maintained at
388 Greenwich Street, New York, New York 10013, in same day funds.  Each Advance
owing to the Lender by the Borrower pursuant to the Credit Agreement, and all
payments made on account of principal thereof, shall be recorded by the Lender
and, prior to any transfer hereof, endorsed on the grid attached hereto which is
part of this Promissory Note.
 
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement.  The Credit Agreement, among other things,
(i) provides for the making of Advances by the Lender to the Borrower from time
to time in an aggregate amount not to exceed at any time outstanding the U.S.
dollar amount first above mentioned, the indebtedness of the Borrower resulting
from each such Advance being evidenced by this Promissory Note and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.
 

  EVEREST REINSURANCE HOLDINGS, INC.                
 
By
        Title :          

 
 
 

--------------------------------------------------------------------------------

 

ADVANCES AND PAYMENTS OF PRINCIPAL





 
Date
 
Amount of
Advance
Amount of
Principal Paid
or Prepaid
 
Unpaid Principal
Balance
 
Notation
Made By
                                                                               
                                                                               
                                                                               
         


 
2

--------------------------------------------------------------------------------

 

EXHIBIT B - FORM OF NOTICE OF
BORROWING
Citibank, N.A., as Agent
  for the Lenders parties
  to the Credit Agreement
  referred to below
  1615 Brett Road, Building #3
  New Castle, Delaware 19720
[Date]
 
Attention: Bank Loan Syndications Department
 
Ladies and Gentlemen:
 
The undersigned, Everest Reinsurance Holdings, Inc., refers to the Credit
Agreement, dated as of August 15, 2011 (as amended or modified from time to
time, the “Credit Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned, certain Lenders parties thereto and
Citibank, N.A., as Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
 
(i)           The Business Day of the Proposed Borrowing is _______________,
20__.
 
(ii)          The Type of Advances comprising the Proposed Borrowing is [Base
Rate Advances] [Eurodollar Rate Advances].
 
(iii)         The aggregate amount of the Proposed Borrowing is
$_______________].
 
[(iv)        The initial Interest Period for each Eurodollar Rate Advance made
as part of the Proposed Borrowing is _____ month[s].]
 
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
 
(A)           the representations and warranties contained in Section 4.01
(other than the representations and warranties contained in Section 4.01(e)(ii)
and Section 4.01(f)(i)) of the Credit Agreement are correct in all material
respects, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds therefrom, as though made on and as of the date
hereof (except to the extent any such representation or warranty is expressly
made as of a specific date, in which case such representation or warranty shall
be correct in all material respects as of such date), and
 

 
 

--------------------------------------------------------------------------------

 

(B)           no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.
 
 

  Very truly yours,         EVEREST REINSURANCE HOLDINGS, INC.                
 
By:
        Title:          

 
 
2

--------------------------------------------------------------------------------

 

EXHIBIT C - FORM OF
ASSIGNMENT AND ASSUMPTION
 
Assignment and Assumption


 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]11 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]12 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]13 hereunder are several and not
joint.]14  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the Agent as
contemplated below (i) all of [the Assignor’s][the respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
[the Assignor][the respective Assignors] under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities), and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of [the Assignor (in its capacity as a
Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”).  Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by [the][any] Assignor.


1.           Assignor[s]:                                           ________________________________
 
________________________________
 
 
11 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 
 
 
12 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 
 
 
13 Select as appropriate.

 
 
 
14 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 
 
 
 
-2-
 
 
 
 
______________________________

 
[Assignor [is] [is not] a Defaulting Lender]



2.
Assignees[s]:
______________________________

         
______________________________



 
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]



3.
Borrower(s):
Everest Reinsurance Holdings, Inc.



4.
Administrative Agent:
  Citibank, N.A., as the administrative agent under the Credit Agreement



5.
Credit Agreement:
The $150,000,000 Credit Agreement dated as of August 15, 2011 among Everest
Reinsurance Holdings, Inc., the Lenders parties thereto, Citibank, N.A., as
Agent, and the other agents parties thereto



6.
Assigned Interest[s]:



Assignor[s]15
Assignee[s]16
Facility
Assigned17
 
Aggregate Amount of
Commitment/Advances
 for all Lenders18
 
Amount of Commitment/Advances Assigned8
 
Percentage
Assigned of
Commitment/
Advances19
 
CUSIP
Number
        $         $   %           $         $   %           $         $   %  



[7.          Trade Date:                                       ______________]20


[Page break]

__________________________
 
 
15 List each Assignor, as appropriate.

 
 
16 List each Assignee, as appropriate.

 
 
17 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Letter of Credit Commitment,” etc.)

 
 
18 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 
 
19 Set forth, to at least 9 decimals, as a percentage of the Commitment/Advances
of all Lenders thereunder.

 
 
20 To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

 
 

--------------------------------------------------------------------------------

 
-3-
 
 
Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:
 
 

 
ASSIGNOR[S]21
    [NAME OF ASSIGNOR]                  
 
By:
        Title:          

 
 

  [NAME OF ASSIGNOR]                  
 
By:
        Title:          

 
 

 
ASSIGNEE[S]22
    [NAME OF ASSIGNEE]                  
 
By:
        Title:          

 
 

  [NAME OF ASSIGNEE]                  
 
By:
        Title:          

 


[Consented to and]23 Accepted:
 

CITIBANK, N.A., as     Administrative Agent                  
 
By:
        Title:          

 
[Consented to:]24
________________________
 
21 Add additional signature blocks as needed.

 
 
22 Add additional signature blocks as needed.

 
 
23 To be added only if the consent of the Agent is required by the terms of the
Credit Agreement.

 
 
24 To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Bank, Issuing Bank) is required by the terms of the Credit Agreement.



 
 
 
-4-
 
 
 

 [NAME OF RELEVANT PARTY]                    By:         Title:          

 
 
 

--------------------------------------------------------------------------------

 
 
 


ANNEX 1


Everest Reinssurance Holdings, Inc. Credit Agreement dated as of August 15, 2011


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.           Representations and Warranties.
 
1.1           Assignor[s].  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to (i)
any statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2.           Assignee[s].  [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Section
8.07(b)(iii), (v) and (vi) of the Credit Agreement (subject to such consents, if
any, as may be required under Section 8.07(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.01(i) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) if it is a Foreign Lender, attached to the Assignment and Assumption is
any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, duly completed and executed by [the][such] Assignee; and (b)
agrees that (i) it will, independently and without reliance on the Agent,
[the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.
 
 
 
 
-6- 
 
 
2.           Payments.  From and after the Effective Date, the Agent shall make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date.  The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D - FORM OF
COUNSEL TO THE BORROWER
 
See Tab 5 of this closing set for the executed copy.

 
 
 

--------------------------------------------------------------------------------

 
 
 
ASSISTANT SECRETARY’S CERTIFICATE
 
EVEREST REINSURANCE HOLDINGS, INC.
 
August 15, 2011
 
Pursuant to Section 3.01(f) of the Credit Agreement dated as of August 15, 2011
(the “Credit Agreement”; capitalized terms used herein and not otherwise defined
having the meanings assigned to such terms in the Credit Agreement) among
Everest Reinsurance Holdings, Inc., a Delaware corporation (the “Company”),
various financial institutions as lenders and Citibank, N.A., as Agent, the
undersigned certifies that he is the duly appointed and qualified Assistant
Secretary of the Company and further certifies as follows:
 
1. Attached hereto as Annex 1 is a true and complete copy of the Certificate of
Incorporation of the Company as in effect on the date hereof, and such
certificate has not been repealed, modified or restated.
 
2. Attached hereto as Annex 2 is a true and complete copy of the Bylaws of the
Company, as in effect on the date hereof, and such Bylaws have not been
repealed, modified or restated since the date hereof.
 
3. Attached hereto as Annex 3 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Company; such resolutions have not in
any way been amended, modified, revoked or rescinded, have been in full force
and effect since their adoption to and including the date hereof and are now in
full force and effect.
 
4. The persons listed on Annex 4 attached hereto are now duly appointed and
qualified officers of the Company holding the offices indicated next to their
respective names, and the signatures appearing opposite their respective names
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Company the Credit
Agreement and any certificate or other document to be delivered by the Company
pursuant to the Credit Agreement.
 
[Signatures Follow]

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, I have hereunto signed this certificate as of the date first
above written.
 

       
 
 
/S/ KEVIN HELEWA     Name:  Kevin Helewa     Title:  Assistant Secretary        
 

 
The undersigned, being the duly elected Treasurer of the Company, hereby
certifies that Kevin Helewa is the duly appointed, qualified and acting
Assistant Secretary of the Company and the signature set forth above is the true
and genuine signature of such individual.
 


 
IN WITNESS WHEREOF, I have hereunto signed this certificate as of the date first
above written.
 

       
 
 
/S/ FRANK N. LOPAPA     Name:  Frank N. Lopapa     Title:  Treasurer          



 
 

--------------------------------------------------------------------------------

 
 
ANNEX 1
 
Certificate of Incorporation
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 2
 
Bylaws
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 3
 
Resolutions
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
ANNEX 4
 
Officers
 

Name Office Signature           Joseph V. Taranto   Chairman and Chief Executive
 
 
      Officer  
/S/ JOSEPH V. TARANTO
              Dominic J. Addesso   President and Chief Financial  
 
      Officer  
/S/ DOMINIC J. ADDESSO
              Frank N. Lopapa    Treasurer    /S/ FRANK N. LOPAPA              
Keith T. Shoemaker    Comptroller    /S/ KEITH T. SHOEMAKER


 
 
 

--------------------------------------------------------------------------------

 
 




 
OFFICER’S CERTIFICATE
 
EVEREST REINSURANCE HOLDINGS, INC.
 
August 15, 2011
 
Pursuant to Section 3.01(e) of the Credit Agreement dated as of August 15, 2011
(the “Credit Agreement”; capitalized terms used herein and not otherwise defined
having the meanings assigned to such terms in the Credit Agreement) among
Everest Reinsurance Holdings, Inc., a Delaware corporation (the “Company”), the
Lenders parties thereto and Citibank, N.A., as Agent, the undersigned, Treasurer
of the Company, hereby certifies as follows:
 
1. The representations and warranties contained in Section 4.01 of the Credit
Agreement are correct on and as of the Effective Date (except to the extent any
such representation or warranty is expressly made as of a specific date, in
which case such representation or warranty was correct in all material respects
as of such date), and
 
2. No event has occurred and is continuing that constitutes a Default.
 
[Signature Page Follows]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have hereunto signed this Officer’s Certificate as of the
date first above written.
 
 

       
 
 
/S/ FRANK N. LOPAPA       Name: Frank N. Lopapa       Title: Treasurer          

 


 
 

--------------------------------------------------------------------------------

 

August 15, 2011
 
Citibank, N.A., as Agent
1615 Brett Road, Building #3
New Castle, Delaware 19720
Attention:  Bank Loan Syndications




 
Re:
Credit Agreement, dated as of August 23, 2006 (the “Credit Agreement”), among
Everest Reinsurance Holdings, Inc., the lenders parties thereto and Citibank,
N.A., as administrative agent (the “Agent”)

 
Ladies and Gentlemen:
 
We refer to the Credit Agreement.  Capitalized terms used but not defined herein
shall have the meanings given to such terms in the Credit Agreement.
 
Pursuant to Section 2.05 of the Credit Agreement, we hereby give you notice
that, effective August 15, 2011, we are terminating the Commitments.  The
obligations payable by us as of such date under the Credit Agreement have been
paid in full today and we agree that all obligations of the Lenders under the
Credit Agreement (without any further action by any party) be terminated and
released and be of no further force or effect on such date.  By countersigning
this letter below, you acknowledge that receipt in payment of all amounts owing
by us under the Credit Agreement as of the effective date of the termination of
the Commitments.  Notwithstanding the foregoing, nothing herein shall be deemed
a release or termination of any of the Borrower’s obligations under or in
respect of the Credit Agreement to the extent that such obligations are
expressly stated to survive termination thereof, in accordance with the terms
thereof.
 
 

  Very truly yours,           EVEREST REINSURANCE HOLDINGS, INC.                
   
By:
/S/ FRANK N. LOPAPA     Name: Frank N. Lopapa     Title: Senior Vice President
and Treasurer          

 
 

CITIBANK, N.A., as Agent               By:     Name:     Title:            

 
 
 
 

--------------------------------------------------------------------------------

 
 

Everest Reinsurance Holdings, Inc.  
477 Martinsville Road
PO Box 830
  Liberty Corner, NJ 07938-0830  August 15, 2011 Tel: 908.604.3000  

 
Citibank, N.A., as Agent,
and the Lenders party to the Credit Agreement
referred to below
 
 
Re:
Everest Reinsurance Holdings, Inc.

 
Ladies and Gentlemen:
 
I am General Counsel for Everest Reinsurance Holdings, Inc., a Delaware
corporation (the “Borrower”), and have represented the Borrower in connection
with the Credit Agreement dated as of August 15, 2011 (the “Credit Agreement”)
among the Borrower, the financial institutions party thereto (the “Lenders”) and
Citibank, N.A., as administrative agent (the “Agent”).  Capitalized terms used
herein and not defined have the meanings assigned in the Credit Agreement.  This
opinion is furnished to you pursuant to Section 3.01(f)(iv) of the Credit
Agreement.
 
In that connection I have examined the Credit Agreement and the Notes
(collectively, the “Documents”).  I have also examined such other documents as I
have deemed necessary for purposes of rendering the opinions herein.  In my
examination of such documents, I have assumed the authenticity of all such
documents submitted to me as originals, the genuineness of all signatures (other
than those of the Borrower on the Documents), and the conformity to the
originals of such documents submitted to me as copies.
 
Based upon the foregoing, it is my opinion that:
 
1. The Borrower is a corporation, validly existing and in good standing under
the laws of the State of Delaware.
 
2. The execution and delivery by the Borrower of the Documents and compliance by
it with the terms of the Documents do not violate any provision of its
certificate of incorporation or by-laws.
 
3. The execution and delivery by the Borrower of the Documents and the
performance by the Borrower of its obligations under the Documents do not (i) to
my knowledge, result in a breach of or constitute (with notice, lapse of time or
both) a default under any material indenture, agreement or other instrument to
which it is a party, by which it or any of its properties is bound or to which
it is subject, (ii) result in or require the creation or imposition of any Lien
upon any of its properties or assets or (iii) violate any applicable law, rule
or regulation of the State of New Jersey.
 
4. The Credit Agreement and the Notes have been duly executed and delivered on
behalf of the Borrower.
 
 
 

--------------------------------------------------------------------------------

 
 
 
5. No consent, approval, authorization or other action by, notice to, or
registration or filing with, any Governmental Authority of the State of New
Jersey or Delaware or other Person is required as a condition to or otherwise in
connection with (i) the execution and delivery by the Borrower of the Documents
or (ii) the performance by the Borrower of its obligations under the Documents.
 
6. There are no actions or proceedings pending or, to my knowledge, threatened
before any court, other Governmental Authority or other Person, (i) against or
affecting the Borrower, any of its Subsidiaries or any of their respective
properties that would reasonably be expected to have a Material Adverse Effect
(except as disclosed in the Borrower’s 2010 10-K), or (ii) that question the
validity of the Documents.
 
The opinions set forth above are subject to the following qualifications and
limitations:
 
(A)           I express no opinion as to:
 
(1)           the existence of any Person’s ownership rights in or title to any
property;
 
(2)           the validity, perfection, enforceability or priority of any Lien
on any property;
 
(3)           any agreement by the Borrower to submit to the jurisdiction of a
particular court, waive jury trial or appoint an agent for acceptance of service
of process;
 
(4)           any provision of the Documents purporting to waive any objection
to the laying of venue or any claim that an action or proceeding has been
brought in an inconvenient forum;
 
(5)           any provision of the Documents which authorizes or permits any
purchaser of a participation interest from any party to set off or apply any
deposit or property or any indebtedness with respect to any participation
interest;
 
(6)           the effect of the law of any jurisdiction (other than New Jersey)
wherein the Agent or any Lender may be located or wherein the enforcement of the
Documents may be sought that limits the rates of interest legally chargeable or
collectible; and
 
(7)           any provision of the Documents (i) restricting access to legal or
equitable remedies, (ii) purporting to establish evidentiary standards, (iii)
purporting to appoint any Person as the attorney-in-fact of any other Person,
(iv) which provides that the Documents may only be amended, modified or waived
in writing or (v) stating that all rights or remedies of any party are
cumulative and may be enforced in addition to any other right or remedy and that
the election of a particular remedy does not preclude recourse to one or more
remedies.
 
 
2

--------------------------------------------------------------------------------

 
 
(B)           I note that the enforceability of the Documents may be limited or
rendered ineffective if the Agent or the Lenders fail to act in good faith and
in a commercially reasonable manner in seeking to exercise their rights and
remedies thereunder.  Without limiting the generality of the foregoing, I note
that a court might hold that a technical and nonmaterial default under the
Documents does not give rise to a right of the Agent or the Lenders to exercise
certain remedies including, without limitation, acceleration.
 
(C)           I express no opinion as to the enforceability of the
indemnification provisions of the Documents insofar as said provisions
contravene public policy or might require indemnification or payments to any
Person with respect to any litigation determined adversely to such Person, or
any loss, cost or expense arising out of the gross negligence or willful
misconduct of such Person or any violation by such Person of statutory duties,
general principles of equity or public policy.
 
(D)           No opinion is rendered herein as to the effect of any law to which
the Borrower may be subject as a result of the legal or regulatory status of the
Agent or any Lender or the involvement by the Agent or any Lender in the
transactions contemplated by the Documents.
 
This opinion is limited to the laws of the State of New Jersey, the Federal laws
of the United States and the General Corporation Law and insurance laws of the
State of Delaware.
 
This opinion may not be used or relied upon by or published or communicated to
any Person other than the addressees hereof and permitted Eligible Assignees for
any purpose whatsoever, without my prior written consent in each instance.
 

  Very truly yours,          
 
/S/ SANJOY MUKHERJEE            Sanjoy Mukherjee                  



 
3

--------------------------------------------------------------------------------

 


   
Mayer Brown LLP
71 South Wacker Drive
Chicago, Illinois 60606-4637
 
Main Tel +1 312 782 0600
Main Fax +1 312 701 7711
www.mayerbrown.com
 
 
 
 
August 15, 2011

 
 
To the Lenders that are parties to the
Credit Agreement referred to
below, and Citibank, N.A.,
as Agent
 
 

Re:
Everest Reinsurance Holdings, Inc.

 
Ladies and Gentlemen:
 
We have acted as counsel to Everest Reinsurance Holdings, Inc., a Delaware
corporation (the “Borrower”), in connection with the preparation, execution and
delivery of the Credit Agreement dated as of August 15, 2011 (the “Credit
Agreement”) among (i) the Borrower, (ii) the lenders named therein (the
“Lenders”) and (iii) Citibank, N.A., as administrative agent (the
“Agent”).  This opinion is being delivered to you pursuant to Section
3.01(f)(iv) of the Credit Agreement.  Unless otherwise defined herein,
capitalized terms used in the Credit Agreement are used herein as therein
defined.


I.           Documents Reviewed


In connection with this opinion letter, we have examined copies, certified or
otherwise identified to our satisfaction, of the Credit Agreement and the Notes
delivered to the initial Lenders under the Credit Agreement on the date hereof
(together, the “Subject Documents”).


In rendering the opinions set forth herein, we have also examined and relied on
originals, or copies certified or otherwise identified to our satisfaction, of
such (i) certificates of public officials, (ii) certificates and representations
of officers and representatives of the Borrower and (iii) other writings and
records, and we have made such inquiries of officers and representatives of the
Borrower as we have deemed appropriate as the basis for the opinions hereinafter
expressed.


II.           Opinions Rendered


Based upon the foregoing, and subject to the assumptions set forth in this part
and in Part III below, and the limitations, qualifications and exceptions set
forth in this part and in Part IV below, we are of the opinion that:


A.  
The execution and delivery by the Borrower of each Subject Document and the
performance by it of its obligations thereunder have been duly authorized by all
necessary corporate action of the Borrower.

 
 
Mayer Brown LLP operates in combination with our associated English limited
liability partnership
and Hong Kong partnership (and its associated entities in Asia) and is
associated with Tauil & Chequer Advogados, a Brazilian law partnership.

--------------------------------------------------------------------------------

 
August 15, 2011
Page 2
 
 
B.  
The Borrower has full corporate power and authority to execute, deliver and
perform all of its obligations under the Subject Documents and to consummate the
transactions contemplated thereby.



C.  
Each Subject Document has been duly executed and delivered by the Borrower and
constitutes the valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms.



D.  
The execution and delivery by the Borrower of each Subject Document, and the
performance by it of its obligations under each Subject Document will not
require any consent, authorization or approval of, the giving of notice to or
registration with any governmental entity.



E.  
The execution and delivery by the Borrower of each Subject Document, and the
performance by it of its obligations under each Subject Document will not
violate any applicable law, statute or governmental rule or regulation
(including Regulations T, U and X of the Board of Governors of the Federal
Reserve System).



III.           Assumptions


In rendering the opinions set forth herein, we have relied upon and assumed:


A.  
the genuineness of all signatures, the authenticity of all writings submitted to
us as originals, the conformity to original writings of all copies submitted to
us as certified or photostatic copies and the legal competence and capacity of
all natural persons;



B.  
the truth and accuracy of all certificates and representations, writings and
records reviewed by us referred to in Part I of this opinion letter, including
the representations and warranties made in the Subject Documents, in each case
with respect to the factual matters set forth therein;



C.  
each party to the Subject Documents is validly existing, and in good standing
under the laws of its respective jurisdiction of organization and has the
requisite organizational power to enter into the Subject Documents to which it
is a party;



D.  
except to the extent that we expressly opine as to any of the following matters
with respect to a particular party in Part II above: (i) the execution and
delivery of the Subject Documents, and the performance of all obligations
thereunder, have been duly authorized by all necessary organizational
proceedings on the part of all parties to each such document, (ii) the Subject
Documents have been duly executed and delivered by such parties, (iii) the
Subject Documents constitute the valid and binding obligations of all such
parties, enforceable against such parties in accordance with their respective
terms and (iv) the terms and provisions of each of the Subject Documents do not,
and the

 
 

--------------------------------------------------------------------------------

 
August 15, 2011
Page 3
 
 
 
execution, delivery and performance of its obligations thereunder by each such
party will not (a) violate the constitutive or organizational documents of any
such party or any law, order or decree of any court, administrative agency or
other governmental authority binding on any such party or (b) result in a breach
of or cause a default under any contract or indenture to which it is a party or
by which it is bound;

 
E.  
the Borrower will comply with the covenants in the Subject Documents as to the
application of proceeds; and



F.  
there are no other agreements or understandings, whether oral or written, among
any or all of the parties that would alter the agreements set forth in the
Subject Documents.



IV.           Limitations and Qualifications


The opinions expressed herein are subject to the following qualifications,
exceptions and limitations:


A.  
Members of our firm are members of the State Bar of New York.  We express no
opinion as to the laws of any jurisdiction other than the State of New York
(excluding municipal laws), federal laws of the United States of America and the
Delaware General Corporation Law.  In addition, our opinions in paragraphs II.D
and E as to violations of law and governmental consents, filings, registrations
and the like cover only laws that a New York lawyer exercising customary
professional diligence would reasonably be expected to recognize as being
applicable to the Borrower or the Subject Documents.



B.  
Our opinions as to the valid and binding nature and enforceability of any
agreement or instrument are subject to (i) the effect of any applicable
bankruptcy, insolvency, fraudulent conveyance or similar law affecting
creditors’ rights generally and (ii) general principles of equity (regardless of
whether considered in a proceeding in equity or at law), including concepts of
commercial reasonableness, good faith and fair dealing and the possible
unavailability of specific performance or injunctive relief.  Without limiting
the generality of the foregoing, we note that a court might hold that a
technical and nonmaterial default under the Subject Documents does not give rise
to a right of the Agent and the Lenders to exercise certain remedies including,
without limitation, acceleration.



C.  
We also express no opinion regarding: (i) any severability provision in the
Subject Documents; or (ii) any provision of any Subject Documents that purports
to (a) require a premium or make-whole payment in connection with a prepayment,
(b) impose penalties or forfeitures, late payment charges or an increase in
interest rate upon delinquency in payment or the occurrence of a default, (c)
require payment of attorney’s fees, except to the extent a court determines such
fees to be reasonable, (d) appoint any person as the attorney-in-fact of any
other person, (e) provide that all rights or remedies of any party 

 
 
 

--------------------------------------------------------------------------------

 
August 15, 2011
Page 4
 
 
 
are cumulative and may be enforced in addition to any other right or remedy and
that the election of a particular remedy does not preclude recourse to one or
more remedies, (f) permit set-off in the absence of mutuality between the
parties, (g) confer subject matter jurisdiction on a federal court to adjudicate
any controversy in any situation in which such court would not have subject
matter jurisdiction or (h) waive the right to jury trial or any right to object
to the laying of venue or any claim that an action or proceeding has been
brought in an inconvenient forum.  Our opinions with respect to any agreement of
the Borrower to indemnify any person (including by way of contribution) are
subject to the qualifications that any indemnity obligation may be limited by
public policy considerations and may be subject to defenses available to
sureties arising from actions of the indemnified party.

 
D.  
We express no opinion as to the effect of the law of any jurisdiction (other
than New York) wherein the Agent or any Lender may be located or wherein the
enforcement of any Subject Document may be sought that limits the rates of
interest legally chargeable or collectible.



E.  
We express no opinion as to as to the effect of any law relating to the tax,
legal or regulatory status of the Agent or any Lender or the involvement by any
such Person in the transactions contemplated by the Subject Documents.



F.  
Our opinion with respect to the enforceability of the choice of law and choice
of forum provisions of the Subject Documents is rendered in reliance on Sections
5-1401 and 5-1402 of the New York General Obligations Law and Section 327(b) of
the New York Civil Practice Law and Rules and is subject to the qualifications
that such enforceability (i) may be limited by public policy considerations of
any jurisdiction, other than the State of New York, in which enforcement of such
provisions, or of a judgment upon an agreement containing such provisions, is
sought and (ii) does not apply to the extent provided in Section 1-105(2) of the
Uniform Commercial Code as in effect in New York.  Accordingly, we express no
opinion as to the effect of the law of any jurisdiction (other than the State of
New York) as to the choice of law in any Subject Document (including, without
limitation, whether any court outside the State of New York would honor the
choice of New York law as the governing law of the Subject Documents).

 
 

--------------------------------------------------------------------------------

 
August 15, 2011
Page 5
 
  
This opinion letter is being furnished only to you, is solely for your benefit,
and is not to be used, quoted, relied upon or otherwise referred to by any other
person or for any other purposes without our prior written consent.  At your
request, we hereby consent to reliance hereon by any future assignee of your
interest in the loans under the Credit Agreement pursuant to an assignment that
is made and consented to in accordance with the express provisions of Section
8.07 of the Credit Agreement, on the condition and understanding that (i) this
letter speaks only as of the date hereof, (ii) we have no responsibility or
obligation to update this letter to consider its applicability or correctness or
to take into account changes in any law, facts or any other developments of
which we may later become aware, and (iii) any such reliance by a future
assignee must be actual and reasonable under the circumstances existing at the
time of assignment, including any changes in law, facts or any other
developments known to or reasonably knowable by the assignee at such time.  This
opinion letter is based on factual matters in existence as of the date hereof
and laws and regulations in effect on the date hereof, and we assume no
obligation to revise or supplement this opinion letter should such factual
matters change or should such laws or regulations be changed by legislative or
regulatory action, judicial decision or otherwise.
 


 

  Very truly yours,      /S/ MAYER BROWN LLP

 


JFL/JAK
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SHEARMAN & STERLING LLP
 
 
599 LEXINGTON AVENUE  |  NEW YORK  |  NY  |  10022-6069
 
WWW.SHEARMAN.COM  |  T +1.212.848.4000  |  F +1.212.848.7179 
 


 
August 15, 2011
 
To the Initial Lenders party to the Credit
Agreement referred to below and to
Citibank, N.A., as Agent
 
Everest Reinsurance Holdings, Inc.
 
Ladies and Gentlemen:
 
We have acted as counsel to Citibank, N.A., as Administrative Agent (the
“Agent”), in connection with the Credit Agreement, dated as of August 15, 2011
(the “Credit Agreement”), among Everest Reinsurance Holdings, Inc., a Delaware
corporation (the “Borrower”), and each of you.  Unless otherwise defined herein,
terms defined in the Credit Agreement are used herein as therein defined.
 
In that connection, we have reviewed originals or copies of the Credit
Agreement.
 
We have also reviewed originals or copies of such other agreements and documents
as we have deemed necessary as a basis for the opinion expressed below.
 
In our review of the Credit Agreement and other documents, we have assumed:
 
(A)           The genuineness of all signatures.
 
(B)           The authenticity of the originals of the documents submitted to
us.
 
 
(C)
The conformity to authentic originals of any documents submitted to us as
copies.

 
 
(D)
As to matters of fact, the truthfulness of the representations made in the
Credit Agreement.

 
 
(E)
That the Credit Agreement is the legal, valid and binding obligation of each
party thereto, other than the Borrower, enforceable against each such party in
accordance with its terms.

 
 
ABU DHABI | BEIJING | BRUSSELS | DÜSSELDORF| FRANKFURT | HONG KONG | LONDON|
MILAN| MUNICH| NEW YORK
PALO ALTO | PARIS | ROME | SAN FRANCISCO | SÃO PAULO | SHANGHAI | SINGAPORE |
TOKYO | TORONTO | WASHINGTON, DC 
 
SHEARMAN & STERLING LLP IS A LIMITED LIABILITY PARTNERSHIP ORGANIZED IN THE
UNITED STATES UNDER THE LAWS OF THE STATE OF DELAWARE. WHICH LAWS LIMIT THE
PERSONAL LIABILITY OF PARTNERS.

--------------------------------------------------------------------------------

 
 
(F)           That:
 
(1)           The Borrower is an entity duly organized and validly existing
under the laws of the jurisdiction of its organization.
 
(2)           The Borrower has full power to execute, deliver and perform, and
has duly executed and delivered, the Credit Agreement.
 
(3)           The execution, delivery and performance by the Borrower of the
Credit Agreement have been duly authorized by all necessary action (corporate or
otherwise) and do not:
 
(a)           contravene its certificate or articles of incorporation, by-laws
or other organizational documents;
 
(b)           except with respect to Generally Applicable Law, violate any law,
rule or regulation applicable to it; or
 
(c)           result in any conflict with or breach of any agreement or document
binding on it of which any addressee hereof has knowledge, has received notice
or has reason to know.
 
(4)           Except with respect to Generally Applicable Law, no authorization,
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or (to the extent the same is required under any
agreement or document binding on it of which an addressee hereof has knowledge,
has received notice or has reason to know) any other third party is required for
the due execution, delivery or performance by the Borrower of any Credit
Agreement or, if any such authorization, approval, action, notice or filing is
required, it has been duly obtained, taken, given or made and is in full force
and effect.
 
We have not independently established the validity of the foregoing assumptions.
 
“Generally Applicable Law” means the federal law of the United States of
America, and the law of the State of New York (including the rules or
regulations promulgated thereunder or pursuant thereto), that a New York lawyer
exercising customary professional diligence would reasonably be expected to
recognize as being applicable to the Borrower, the Credit Agreement or the
transactions governed by the Credit Agreement.  Without limiting the generality
of the foregoing definition of Generally Applicable Law, the term “Generally
Applicable Law” does not include any law, rule or regulation that is applicable
to the Borrower, the Credit Agreement or such transactions solely because such
law, rule or regulation is part of a regulatory regime applicable to any party
to any of the Credit Agreement or any of its affiliates due to the specific
assets or business of such party or such affiliate.
 
Based upon the foregoing and upon such other investigation as we have deemed
necessary and subject to the qualifications set forth below, we are of the
opinion that the Credit Agreement  is the legal, valid and binding obligation of
the Borrower, enforceable against the Borrower in accordance with its terms.
 
Our opinion expressed above is subject to the following qualifications:
 
 
2

--------------------------------------------------------------------------------

 
 
(a)           Our opinion is subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally (including without limitation all laws relating to fraudulent
transfers).
 
(b)           Our opinion is subject to the effect of general principles of
equity, including without limitation concepts of materiality, reasonableness,
good faith and fair dealing (regardless of whether considered in a proceeding in
equity or at law).
 
(c)           We express no opinion with respect to the enforceability of
indemnification provisions, or of release or exculpation provisions, contained
in the Credit Agreement to the extent that enforcement thereof is contrary to
public policy regarding the indemnification against or release or exculpation of
criminal violations, intentional harm or violations of securities laws.
 
(d)           We express no opinion with respect to Section 8.11 of the Credit
Agreement to the extent that such Section (i) implies that a federal court of
the United States has subject matter jurisdiction or (ii) purports to grant any
court exclusive jurisdiction.
 
(e)           Our opinion is limited to Generally Applicable Law.
 
A copy of this opinion letter may be delivered by any of you to any person that
becomes a Lender in accordance with the provisions of the Credit Agreement.  Any
such person may rely on the opinion expressed above as if this opinion letter
were addressed and delivered to such person on the date hereof.
 
This opinion letter is rendered to you in connection with the transactions
contemplated by the Credit Agreement.  This opinion letter may not be relied
upon by you or any person entitled to rely on this opinion pursuant to the
preceding paragraph for any other purpose without our prior written consent.
 
This opinion letter speaks only as of the date hereof.  We expressly disclaim
any responsibility to advise you of any development or circumstance of any kind,
including any change of law or fact, that may occur after the date of this
opinion letter that might affect the opinion expressed herein.
 
 
Very truly yours,

 
 
/S/ SHEARMAN & STERLING LLP

 
 
SLH
 
 
3

--------------------------------------------------------------------------------

 
 